Exhibit 10.1
MYERS INDUSTRIES, INC,
THE FOREIGN SUBSIDIARY BORROWERS,
THIRD AMENDED AND RESTATED LOAN AGREEMENT
dated as of November 19, 2010
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
KEYBANK NATIONAL ASSOCIATION,
as Syndication Agent
RBS CITIZENS, N.A. and U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
J.P. MORGAN SECURITIES LLC and KEY BANC CAPITAL MARKETS INC.,
as Joint Bookrunners and Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I — DEFINITIONS
    5  
1.1. Defined Terms
    5  
1.2 Rules of Construction
    25  
1.3 Accounting Terms; GAAP
    26  
 
       
ARTICLE II — THE CREDITS
    27  
2.1. Commitments
    27  
2.2. Repayment of Loans; Evidence of Debt
    29  
2.3. Procedures for Borrowing
    29  
2.4. Termination or Reduction of Commitments
    30  
2.5. Facility and Administrative Agent Fees
    30  
2.6. Optional Principal Payments on All Loans
    31  
2.7. Conversion and Continuation of Outstanding Advances
    31  
2.8. Interest Rates, Interest Payment Dates; Interest and Fee Basis
    32  
2.9. Rates Applicable After Default
    33  
2.10. Pro Rata Payment, Method of Payment
    34  
2.11. Telephonic Notices
    34  
2.12. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions
    35  
2.13. Lending Installations
    35  
2.14. Non-Receipt of Funds by the Administrative Agent
    35  
2.15. Facility Letters of Credit
    35  
2.15.1 Obligation to Issue
    35  
2.15.2. Conditions for Issuance
    35  
2.15.3. Procedure for Issuance of Facility Letters of Credit
    36  
2.15.4. Reimbursement Obligations
    37  
2.15.5. Participation
    37  
2.15.6 Compensation for Facility Letters of Credit
    39  
2.15.7 Letter of Credit Collateral Account
    39  
2.15.8 Nature of Obligations
    39  
2.16. Swing Loans
    40  
2.17. Defaulting Lenders
    41  
2.18. Collateral Security; Further Assistance
    43  
2.19. Optional Increase in Commitments
    44  
2.20. Amendment and Restatement
    46  
 
       
ARTICLE III — CHANGE IN CIRCUMSTANCES, TAXES
    47  
3.1. Yield Protection
    47  
3.2. Changes in Capital Adequacy Regulations
    47  
3.3. Availability of Types of Advances
    48  
3.4. Funding Indemnification
    48  
3.5. Lender Statements; Survival of Indemnity
    48  
3.6. Taxes
    49  
3.7. Substitution of Lender
    51  

 

i



--------------------------------------------------------------------------------



 



         
ARTICLE IV — CONDITIONS PRECEDENT
    52  
4.1 Closing Conditions
    52  
4.2 Each Advance
    53  
 
       
ARTICLE V — REPRESENTATIONS AND WARRANTIES
    54  
5.1. Corporate Existence and Standing
    54  
5.2. Authorization and Validity
    54  
5.3. No Conflict; Government Consent
    54  
5.4. Financial Statements
    54  
5.5. Material Adverse Change
    54  
5.6. Taxes
    54  
5.7. Litigation and Contingent Obligations
    55  
5.8. Subsidiaries
    55  
5.9. ERISA
    55  
5.10. Accuracy of Information
    55  
5.11. Regulations T, U and X
    55  
5.12. Material Agreements
    55  
5.13. Compliance With Laws
    56  
5.14. Plan Assets; Prohibited Transactions
    56  
5.15. Environmental Matters
    56  
5.16. Investment Company Act
    56  
5.17. Foreign Subsidiary Borrowers
    56  
5.18. Ownership of Properties
    56  
5.19. Solvency
    57  
5.20. Collateral Documents
    57  
5.21 Labor Controversies
    57  
5.22 Burdensome Obligations
    57  
5.23 Intellectual Property
    57  
 
       
ARTICLE VI — COVENANTS
    58  
6.1. Financial Reporting
    58  
6.2. Use of Proceeds
    59  
6.3. Notice of Default
    59  
6.4. Conduct of Business
    59  
6.5. Taxes
    59  
6.6. Insurance
    59  
6.7. Compliance with Laws
    60  
6.8. Maintenance of Properties
    60  
6.9. Inspection
    60  
6.10. Indebtedness
    60  
6.11. Merger
    61  
6.12. Sale of Assets
    61  
6.13. Investments and Acquisitions
    62  
6.14. Liens
    63  
6.15. Affiliates
    64  
6.16. Dividends
    64  
6.17. Amendments of and Payments on Indebtedness
    64  
6.18. Financial Contracts
    64  
6.19. Leverage Ratio
    64  
6.20. Interest Coverage Ratio
    64  
6.21. Negative Pledge Limitation
    65  
6.22. Additional Covenants
    65  
6.23. Capital Expenditures
    65  

 

ii



--------------------------------------------------------------------------------



 



         
ARTICLE VII — DEFAULTS
    65  
 
       
ARTICLE VIII — ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
    67  
8.1. Acceleration
    67  
8.2. Amendments
    69  
8.3. Equalization of Credit Exposure
    70  
8.4. Preservation of Rights
    70  
 
       
ARTICLE IX — GUARANTEE
    71  
9.1. Guarantee
    71  
9.2. No Subrogation
    71  
9.3. Amendments, etc. with respect to the Obligations; Waiver of Rights
    72  
9.4. Guarantee Absolute and Unconditional
    72  
9.5. Reinstatement
    73  
9.6. Payments
    73  
 
       
ARTICLE X — GENERAL PROVISIONS
    73  
10.1. Survival of Representations
    73  
10.2. Governmental Regulation
    73  
10.3. Taxes
    73  
10.4. Headings
    73  
10.5. Entire Agreement
    74  
10.6. Several Obligations; Benefits of this Agreement
    74  
10.7. Expenses; Indemnification
    74  
10.8. Numbers of Documents
    75  
10.09. Severability of Provisions
    75  
10.10. Nonliability of Lenders
    75  
10.11. Confidentiality
    75  
10.12. Nonreliance
    76  
10.13. USA Patriot Act Notification
    76  
 
       
ARTICLE XI — THE ADMINISTRATIVE AGENT
    77  
 
       
ARTICLE XII — SETOFF; ADJUSTMENTS AMONG LENDERS
    80  
12.1. Setoff
    80  
12.2. Ratable Payments
    80  
 
       
ARTICLE XIII — BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
    80  
13.1. Successors and Assigns
    80  
13.2. Participations
    81  
13.2.1 Permitted Participants; Effect
    81  
13.2.2. Voting Rights
    81  
13.2.3. Benefit of Setoff
    81  
13.3. Assignments
    81  
13.3.1. Permitted Assignments
    81  
13.3.2. Effect; Effective Date
    82  
13.4. Dissemination of Information
    82  
13.5. Tax Treatment
    82  

 

iii



--------------------------------------------------------------------------------



 



         
ARTICLE XIV — NOTICES
    83  
14.1. Notices; Effectiveness; Electronic Communication
    83  
 
       
ARTICLE XV — COUNTERPARTS
    84  
 
       
ARTICLE XVI -CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL,
JUDGMENT CURRENCY
    84  
16.1. Choice of Law
    84  
16.2. Waiver of Jury Trial
    84  
16.3. Submission to Jurisdiction; Waivers
    84  
16.4. Acknowledgments
    85  
16.5. Power of Attorney
    85  
16.6. Judgment
    85  

EXHIBITS

         
EXHIBIT A — PRICING SCHEDULE
       

 

iv



--------------------------------------------------------------------------------



 



THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”), dated as of
November 19, 2010, is among MYERS INDUSTRIES, INC, an Ohio corporation (the
“Company”), the FOREIGN SUBSIDIARY BORROWERS (as hereinafter defined) from time
to time parties hereto (together with the Company, the “Borrowers”), the lenders
from time to time parties hereto (the “Lenders”), and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent.
RECITALS
A. The Borrowers, the lenders party thereto (the “Existing Lenders”), and the
Administrative Agent executed a Second Amended and Restated Loan Agreement dated
October 26, 2006, which amended and restated an Amended and Restated Loan
Agreement dated as of February 27, 2004, which amended and restated a Loan
Agreement dated as of February 3, 1999 (as amended, the “Existing Loan
Agreement”).
B. The Borrowers have requested that the Lenders and the Administrative Agent
amend and restate the Existing Loan Agreement as herein provided, and the
Lenders and the Administrative Agent are willing to amend and restate the
Existing Loan Agreement on the terms and conditions herein set forth.
In consideration of the premises and of the mutual agreements herein contained,
the parties hereto agree that the Existing Loan Agreement is hereby amended and
restated in its entirety as follows:
ARTICLE I
DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Voting Stock of any Person.
“Activated Commitment” is defined in Section 2.1(e).
“Activated Non-Pro Rata Sub-Commitment” is defined in Section 2.1(e).
“Administrative Agent” means JPMCB in its capacity as contractual representative
of the Lenders pursuant to Article XI, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article XI.
“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans or Facility Letters of
Credit of the same Type and, in the case of Eurocurrency Loans and Eurodollar
Loans, in the same Agreed Currency and for the same Interest Period, made by the
Lenders on the same Borrowing Date (or converted or continued by the Lenders on
the same date of conversion or continuation).

 

5



--------------------------------------------------------------------------------



 



“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of Voting Stock of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
“Aggregate Activated Commitment” is defined in Section 2.1(e).
“Aggregate Activated Non-Pro Rata Sub-Commitment” is defined in Section 2.1(e).
“Aggregate Commitments” means, as at any date of determination, the aggregate
amount, stated in U.S. Dollars, of the Commitments of all Lenders. As of the
Effective Date, the Aggregate Commitments equal $180,000,000.
“Aggregate Credit Exposure” means, as at any date of determination, the
aggregate Credit Exposure of all Lenders.
“Aggregate Non-Pro Rata Foreign Currency Credit Exposure” means, as at any date
of determination, the aggregate Non-Pro Rata Foreign Currency Credit Exposure of
all Non-Pro Rata Lenders.
“Aggregate Non-Pro Rata Sub-Commitments” means, as at any date of determination,
the aggregate amount of the Non-Pro Rata Sub-Commitments of all Lenders.
“Aggregate Pro Rata Foreign Currency Credit Exposure” means, as at any date of
determination, the aggregate Pro Rata Foreign Currency Credit Exposure of all
Pro Rata Lenders.
“Agreed Currencies” means (i) U.S. Dollars and (ii) Agreed Foreign Currencies.
“Agreed Foreign Currencies” means (i) Agreed Pro Rata Foreign Currencies and
(ii) Agreed Non-Pro Rata Foreign Currencies.
“Agreed Non-Pro Rata Foreign Currencies” means, so long as such currencies
remain Eligible Currencies, any Eligible Currency agreed to by all Non-Pro Rata
Lenders to a Non-Pro Rata Borrower as being an Agreed Non-Pro Rata Foreign
Currency to be advanced hereunder to such Non-Pro Rata Borrower.
“Agreed Pro Rata Foreign Currencies” means, so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Canadian Dollars, Euros and any
other Eligible Currency which is agreed to by all the Lenders as being an Agreed
Pro Rata Foreign Currency to be advanced hereunder to a Pro Rata Borrower.
“Agreement” means this amended and restated loan agreement, as it may be amended
or modified and in effect from time to time.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (a) the Prime Rate for such day, (b) the sum of the Federal Funds
Effective Rate for such day plus 0.5% per annum, and (c) the sum of the One
Month LIBOR Rate for such day plus 1.0% per annum or, when Alternate Base Rate
is used in reference to any Advance denominated in Canadian Dollars, the sum of
the One Month CDOR Rate for such day plus 1.0% per annum.

 

6



--------------------------------------------------------------------------------



 



“Applicable Margin” means the amounts set forth in the Pricing Schedule on
Exhibit A hereto.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Arranger” means J.P. Morgan Securities LLC, a Delaware limited liability
company, and its successors.
“Article” means an article of this Agreement unless another document is
specifically referenced.
“Assignment” is defined in Section 13.3.1.
“Authorized Officer” means, with respect to any Borrower, any of the chief
executive officer, the chief operating officer, the chief financial officer or
the treasurer of such Borrower or any Person designated by any of the foregoing
in writing to the Administrative Agent from time to time to act on behalf of
such Borrower, in each case, acting singly.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Borrowers” is defined in the preamble hereto.
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, 2.7, 2.15 or 2.16 as a date on which a Borrower requests the
Lenders to make Loans hereunder or, with respect to the issuance of any Facility
Letter of Credit, the date the applicable Issuer issues such Facility Letter of
Credit.
“British Pounds Sterling” or “£” means the lawful currency of the United Kingdom
of Great Britain and Northern Ireland.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency or Eurodollar Advances, a day (other than a Saturday
or Sunday) on which banks generally are open in Chicago, London and New York for
the conduct of substantially all of their commercial lending activities and on
which dealings in the applicable Agreed Currency is carried on in the London
interbank market (and a day upon which such clearing system as is determined by
the Administrative Agent to be suitable for clearing or settlement of the
applicable Agreed Currency is open for business and, if the Advances which are
the subject of such borrowing, payment or rate selection are denominated in
Euro, a day which is a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open), and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago, New York and, in the case of any Advance to a Canadian
Borrower, Toronto, for the conduct of substantially all of their commercial
lending activities.

 

7



--------------------------------------------------------------------------------



 



“Canadian Borrower” means each Foreign Subsidiary Borrower from time to time
designated by the Administrative Agent as a “Canadian Borrower”. As of the
Effective Date, MYE Canada Operations Inc. is the sole Canadian Borrower.
“Canadian Dollar” and “C$” means the lawful currency of Canada.
“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalents” means (i) securities issued directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof) having maturities of not more than one year from the
date of acquisition, (ii) U.S. Dollar denominated time deposits, certificates of
deposit and bankers’ acceptances of (x) any Lender or (y) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such
bank, an “Approved Lender”), in each case with maturities of not more than
90 days from the date of acquisition, (iii) commercial paper issued by any
Lender or Approved Lender or by the parent company of any Lender or Approved
Lender and commercial paper issued by, or guaranteed by, any industrial or
financial company with a short-term commercial paper rating of at least A-1 or
the equivalent thereof by S&P or at least P-1 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within 90 days after the
date of acquisition, (iv) foreign Investments denominated in an Eligible
Currency that are of similar type of, and that have a rating comparable to, any
of the Investments referred to in the preceding clauses (i) through (iii) above,
and (v) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (i) through
(iv) above.

 

8



--------------------------------------------------------------------------------



 



“CDOR Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which in turn means on any day the sum of: (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant interest
period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swaps & Derivatives Association, Inc. definitions, as modified and
amended from time to time, as of 10:00 a.m. Toronto local time on such day and,
if such day is not a Business Day, then on the immediately preceding Business
Day (as adjusted by the Administrative Agent after 10:00 a.m. Toronto local time
to reflect any error in the posted rate of interest or in the posted average
annual rate of interest), plus (b) 0.10% per annum; provided that if such rates
are not available on the Reuters Screen CDOR Page on any particular day, then
the Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. Toronto
local time on such day for commercial loans or other extensions of credit to
businesses with credit risk comparable to that of the Canadian Borrower, as
applicable; or if such day is not a Business Day, then as quoted by the
Administrative Agent on the immediately preceding Business Day.
“Change of Control” means (i) a majority of the members of the Board of
Directors of the Company shall not be Continuing Directors; or (ii) any Person
including a “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) which includes such Person, shall
purchase or otherwise acquire, directly or indirectly, beneficial ownership of
Voting Stock of the Company and, as a result of such purchase or acquisition,
any such Person (together with its Affiliates), shall directly or indirectly
beneficially own in the aggregate Voting Stock representing more than 20% of the
combined voting power of the Company’s Voting Stock.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Collateral” means, collectively, the “Collateral” under and as defined in, and
any other assets upon which a Lien has been granted by, the Pledge Agreements,
the Guaranties or any other Collateral Document.
“Collateral Documents” means, collectively, the Guaranties, the Consent and
Amendment of Collateral Documents, the Intercreditor Agreement, the Pledge
Agreements, and all other agreements or documents granting or perfecting a Lien
on any Collateral or guaranteeing the Obligations in favor of the Administrative
Agent for the benefit of the Lenders at any time, as any of the foregoing may be
amended or modified from time to time.
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility Letters of Credit and Swing Loans to, the
Borrowers in an aggregate amount not to exceed at any time outstanding the
amount set forth opposite such Lender’s name in Schedule 1.1(a) or as otherwise
established pursuant to Section 13.3, as such amount may be modified from time
to time pursuant to this Agreement.
“Common Collateral” means the 65% of the Capital Stock of each Foreign
Subsidiary directly owned by the Company or a Domestic Subsidiary and required
to be pledged under Section 2.18(a) of this Agreement to secure the Obligations
and under the Senior Note Documents to secure the Senior Note Obligations.
“Company” is defined in the preamble hereto.
“Condemnation” is defined in Section 7.8.
“Consent and Amendment of Collateral Documents” means the Consent and Amendment
of Collateral Documents executed by the Borrowers and the Guarantors dated the
date hereof and in connection herewith, in form and substance satisfactory to
the Administrative Agent, as amended or modified from time to time.

 

9



--------------------------------------------------------------------------------



 



“Consolidated Adjusted Net Worth” means, as of any date, the amount of any
capital stock, paid in capital and similar equity accounts plus (or minus in the
case of a deficit) the capital surplus and retained earnings of the Company and
its Subsidiaries, minus the book value of Restricted Investments (as defined in
the Senior Note Purchase Agreement in the form in effect on the date hereof) and
minority interests in stock and surplus of Subsidiaries, and excluding non-cash
foreign currency translation adjustments and the cumulative effect of any
charges related to impairment of goodwill as required under SFAS No. 142 (ASC
350), all as determined in accordance with GAAP on a consolidated basis for the
Company and its Subsidiaries.
“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its Subsidiaries, determined in accordance with GAAP.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guaranties, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement or take-or-pay contract. The amount of any Contingent Obligation shall
be equal to the amount of the obligation that is so guarantied or supported that
is actually outstanding or otherwise due and payable from time to time, if a
fixed and determinable amount or if there is no fixed or determinable amount,
either (x) if a maximum amount is guaranteed, the maximum amount or (y) if there
is no maximum amount the amount of the obligation that is so guarantied or
supported.
“Continuing Directors” means individuals who at the beginning of any period of
two consecutive calendar years constituted the board of directors of the
Company, together with any new directors whose election by such board of
directors or whose nomination for election was approved by a vote of at least
two-thirds of the members of such board of directors then still in office who
either were members of such board of directors at the beginning of such period
or whose election or nomination for election was previously so approved.
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.7.1.
“Cost Rate” means is defined on Exhibit B hereto
“Credit Exposure” means as at any date of determination with respect to any
Lender, the sum of the aggregate unpaid principal amount of such Lender’s Loans
on such date and the amount of such Lender’s Pro Rata Share of the Facility
Letter of Credit Obligations and Swing Loans on such date, all stated in U.S.
Dollars.
“Credit Party” means the Administrative Agent, any Issuer or any other Lender.
“Default” means an event described in Article VII.

 

10



--------------------------------------------------------------------------------



 



“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility Letters of Credit
or Swing Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility Letters of
Credit and Swing Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.
“Designated Financial Officer” means, with respect to any Borrower, its chief
financial officer or treasurer.
“Designation Date” is defined in Section 2.1(e).
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, or which is otherwise required to be
classified as a liability under SFAS No. 150 (ASC 480-10) or under GAAP.
“Documentation Agents” means RBS Citizens, N.A. and U.S. Bank National
Association, in their capacity as documentation agents for the Lenders
hereunder.
“Domestic Subsidiary” means each present and future Subsidiary of the Company
which is not a Foreign Subsidiary.
“EBITDA” means, for any period, the consolidated net income (or loss) of the
Company and its Subsidiaries for such period determined in conformity with GAAP,
plus to the extent deducted in determining such net income, (a) income taxes,
(b) Interest Expense, (c) non-recurring, non-cash charges and non-cash
restructuring and impairment charges, (d) non-cash stock based compensation,
(e) cash restructuring and impairment charges, provided that the amount added
back under this clause (e) in determining EBITDA shall not exceed (x) $5,000,000
in the aggregate in any period of four consecutive fiscal quarters or (y)
$10,000,000 in the aggregate for all periods used in determining EBITDA, and
(f) depreciation and amortization expense, minus to the extent included in
determining such net income, each of the following, without duplication: (i) the
income of any Person (other than a Wholly-Owned Subsidiary of the Company) in
which any Person other than the Company or any of its Subsidiaries has a joint
interest or a partnership interest or other ownership interest, except to the
extent of the amount of dividends or other distributions actually paid to the
Company or any of its Subsidiaries by such Person during such period, (ii) the
income of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries or that Person’s assets are acquired by the Company or any of its
Subsidiaries, (iii) gains from the sale, exchange, transfer or other disposition
of property or assets not in the ordinary course of business of the Company and
its Subsidiaries, and related tax effects in accordance with GAAP,
(iv) non-recurring, non-cash gains and non-cash restructuring and impairment
gains, and (v) the income of any Subsidiary of the Company to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary.

 

11



--------------------------------------------------------------------------------



 



“Effective Date” means the date on which the conditions precedent set forth in
Sections 4.1 and 4.2 are satisfied.
“Eligible Currency” means any currency other than U.S. Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into U.S. Dollars in the international interbank market and (v) as
to which an Equivalent Amount may be readily calculated. If, after the
designation by the Lenders of any currency as an Agreed Currency, (x) currency
control or other exchange regulations are imposed in the country in which such
currency is issued with the result that different types of such currency are
introduced, (y) such currency is, in the determination of the Administrative
Agent, no longer readily available or freely traded or (z) in the determination
of the Administrative Agent, an Equivalent Amount of such currency is not
readily calculable, the Administrative Agent shall promptly notify the Lenders
and the Company, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Administrative Agent, the Borrower shall repay all Loans in
such affected currency or convert such Loans into Loans in U.S. Dollars or
another Agreed Currency, subject to the other terms set forth in Article II.
“Environmental Laws” means, with respect to the Company or any of its
Subsidiaries, any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health,
(c) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water or land, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof, in each case, applicable to
such Borrower or Guarantor or their respective Property.
“Equivalent Amount” of any currency with respect to any amount of U.S. Dollars
at any date means the equivalent in such currency of such amount of U.S.
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.
“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.
“Eurocurrency Advance” means an Advance which bears interest at the Eurocurrency
Rate.
“Eurocurrency Loan” means a Loan which bears interest at the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Loan for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurocurrency Reference
Rate applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin.

 

12



--------------------------------------------------------------------------------



 



“Eurocurrency Reference Rate” means, with respect to each Interest Period for a
Foreign Currency Loan or a Loan in U.S. Dollars to any Foreign Subsidiary
Borrower, the applicable British Bankers’ Association LIBOR rate for deposits in
the applicable Agreed Foreign Currency as reported by any generally recognized
financial information service selected by the Administrative Agent as of
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (or, in the case of Foreign Currency Loan denominated in British
Pounds Sterling, on the first Business Day of such Interest Period), and having
a maturity equal to such Interest Period, provided that, if no such British
Bankers’ Association LIBOR rate is available, the applicable Eurocurrency
Reference Rate for the relevant Interest Period shall instead be the rate
determined by the Administrative Agent to be the rate at which JPMCB or one of
its Affiliate banks offers to place deposits in the applicable currency with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
(or, in the case of Foreign Currency Loan denominated in British Pounds
Sterling, on the first Business Day of such Interest Period), in the approximate
amount of JPMCB’s relevant Loan and having a maturity equal to such Interest
Period, plus, in each case, the Cost Rate; provided, with respect to any Foreign
Currency Loan denominated in Canadian Dollars, “Eurocurrency Reference Rate”
shall mean the CDOR Rate.
“Eurodollar Advance” means an Advance which bears interest at a Eurodollar Rate.
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association LIBOR rate
for deposits in U.S. dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Administrative Agent, the applicable Eurodollar Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which JPMCB or one of its Affiliate
banks offers to place deposits in U.S. Dollars with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of
JPMCB’s relevant Eurodollar Loan and having a maturity equal to such Interest
Period.
“Eurodollar Loan” means a Loan which bears interest at a Eurodollar Rate.
“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin. The Eurodollar Rate shall be rounded to the next
higher multiple of 1/16 of 1% if the rate is not such a multiple.
“Exchange Rate” means with respect to any non-U.S. Dollar currency on any date,
the rate at which such currency may be exchanged into U.S. Dollars, as set forth
on such date on the relevant Reuters currency page at or about 11:00 a.m.,
London time. In the event that such rate does not appear on any Reuters currency
page, the “Exchange Rate” with respect to such non-U.S. Dollar currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Administrative Agent and the Company
or, in the absence of such agreement, such “Exchange Rate” shall instead be the
Administrative Agent’s spot rate of exchange in the interbank market where its
foreign currency exchange operations in respect of such non-U.S. Dollar currency
are then being conducted, at or about 10:00 a.m., local time, on such date for
the purchase of U.S. Dollars with such non-U.S. Dollar currency, for delivery
three Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.

 

13



--------------------------------------------------------------------------------



 



“Existing Facility Letters of Credit” means the letters of credit described on
Schedule 1.1(b).
“Existing Lenders” is defined in the recitals to this Agreement.
“Existing Loan Agreement” is defined in the recitals to this Agreement.
“Exiting Lender” is defined in Section 2.20.
“Facility LC Disbursement” means a payment made by the applicable Issuer
pursuant to a Facility Letter of Credit.
“Facility LC Exposure” of any Lender means, at any time, the amount of Facility
Letter of Credit Obligations owing to such Lender at such time based on its Pro
Rata Share of the total Facility Letter of Credit Obligations at such time.
“Facility Letter of Credit” means a Letter of Credit issued by an Issuer
pursuant to Section 2.15, including without limitation the Existing Facility
Letters of Credit.
“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrowers with
respect to the Facility Letters of Credit, including the sum of
(a) Reimbursement Obligations and, without duplication, (b) the aggregate
undrawn face amount of the outstanding Facility Letters of Credit.
“Facility Termination Date” means the earlier to occur of (a) November 19, 2015
or (b) the date on which the Commitments are terminated pursuant to
Article VIII.
“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the U.S. Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions).
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Eastern
Standard Time) on such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion or, when used in connection with any
Advance denominated in any Eligible Currency, “Federal Funds Effective Rate”
means the correlative rate of interest with respect to such Eligible Currency as
determined by the Administrative Agent in its sole discretion for such day.
“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Rate Hedging Agreement.
“Fixed Rate” means the Eurodollar Rate or the Eurocurrency Rate.

 

14



--------------------------------------------------------------------------------



 



“Fixed Rate Advance” means an Advance which bears interest at a Fixed Rate.
“Fixed Rate Loan” means a Loan which bears interest at a Fixed Rate.
“Floating Rate” means, for any day, a rate per annum (based on a year of 365 or
366 days as appropriate) equal to the sum of (a) the Applicable Margin plus
(b) the Alternate Base Rate for such day, in each case changing when and as the
Alternate Base Rate changes.
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
“Foreign Currency Facility Letter of Credit” means any Letter of Credit
denominated in an Agreed Foreign Currency.
“Foreign Currency Facility Letter of Credit Obligations” means Facility Letter
of Credit Obligations with respect to Foreign Currency Facility Letters of
Credit.
“Foreign Currency Loans” means Loans denominated in an Agreed Foreign Currency.
“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.
“Foreign Subsidiary Borrower” means each Foreign Subsidiary listed as a Foreign
Subsidiary Borrower in Schedule 1.1(c) as amended from time to time in
accordance with Section 8.2.2.
“Foreign Subsidiary Opinion” means with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Administrative Agent and the Lenders concluding that such
Foreign Subsidiary Borrower and the Loan Documents to which it is a party
substantially comply with the matters listed on Exhibit C, with such
assumptions, qualifications and deviations therefrom as the Administrative Agent
shall approve.
“GAAP” means, subject to Section 1.3, generally accepted accounting principles
as in effect from time to time in the United States, changing as and when such
generally accepted accounting principles change, and applied in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4.
“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantor” means (a) with respect to the Obligations of the Foreign Subsidiary
Borrowers, the Company, each present and future Domestic Subsidiary of the
Company required to execute a Guaranty pursuant hereto and each Subsidiary of
such Foreign Subsidiary Borrower (unless such Foreign Subsidiary Borrower is
prohibited from doing so by law) if requested by the Administrative Agent and
(b) with respect to the Company, each present and future Domestic Subsidiary of
the Company required to execute a Guaranty pursuant hereto and any other Person
executing a Guaranty at any time, provided that Securitization Entities shall
not be Guarantors.

 

15



--------------------------------------------------------------------------------



 



“Guaranty” means, collectively, with respect to the Company, the guarantee
contained in Article IX, and with respect to any other Guarantor (i) the
Guaranty Agreement dated as of the date hereof in connection with this Agreement
by each Domestic Subsidiary of the Company party thereto, as amended or modified
from time to time, and (ii) any other guaranty or similar agreements in form and
substance acceptable to the Administrative Agent entered into by any Guarantor
at any time for the benefit of the Administrative Agent and the Lenders pursuant
to this Agreement, as amended or modified from time to time.
“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money or similar obligations, (b) obligations
representing the deferred purchase price of Property or services (other than
accounts payable and/or accrued expenses arising in the ordinary course of such
Person’s business payable in accordance with customary practices), (c)
obligations, whether or not assumed, secured by Liens on property now or
hereafter owned or acquired by such Person, (d) obligations which are evidenced
by notes, acceptances, or other instruments (other than Financial Contracts), to
the extent of the amounts actually borrowed, due, payable or drawn, as the case
may be, (e) Capitalized Lease Obligations, (f) all obligations in respect of
Letters of Credit, whether drawn or undrawn, contingent or otherwise, (g) any
other obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person, (h) all other indebtedness, obligations and liabilities
incurred in connection with any asset securitizations, regardless of whether
such indebtedness, obligations or other liabilities are recourse or non recourse
to such Person and regardless of whether such indebtedness, obligations or other
liabilities are required to be shown as a liability on the consolidated balance
sheet of such Person in accordance with GAAP, (i) all obligations under any
Disqualified Stock, and (j) Contingent Obligations with respect to any of the
foregoing.
“Intercreditor Agreement” means the Intercreditor Agreement dated December 12,
2003 among the Company, the Guarantors, the Administrative Agent and the Senior
Note Holders, as amended or modified from time to time.
“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) EBITDA to (b) Interest Expense, in each case calculated for the four
consecutive fiscal quarters then ending, on a consolidated basis for the Company
and its Subsidiaries in accordance with GAAP.
“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
GAAP during such period, net of any interest income reported by the Company and
its Subsidiaries during such period from Investments. As used in this
definition, the term “interest” shall include, without limitation, all interest,
fees and costs payable with respect to the obligations under this Agreement
(other than fees and costs which may be capitalized as transaction costs in
accordance with GAAP), any discount in respect of sales of accounts receivable
and/or related contract rights and the interest portion of Capitalized Lease
payments during such period, all as determined in accordance with GAAP.
“Interest Period” means, with respect to any Eurodollar Loan or Eurocurrency
Loan:
(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan or Eurocurrency Loan and
ending one, two, three, or six months thereafter, as selected by the relevant
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan or Eurocurrency Loan and
ending one, two, three or six months thereafter, as selected by the relevant
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:

 

16



--------------------------------------------------------------------------------



 



(i) if any Interest Period pertaining to a Eurodollar Loan or Eurocurrency Loan
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day;
(ii) any Interest Period applicable to a Eurodollar Loan or Eurocurrency Loan
that would otherwise extend beyond the Facility Termination Date, shall end on
the Facility Termination Date; and
(iii) any Interest Period pertaining to a Eurodollar Loan or Eurocurrency Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month.
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable and/or accrued
expenses arising in the ordinary course of business payable in accordance with
customary practices and loans to employees in the ordinary course of business)
or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person (other than Financial Contracts).
“Issuers” or “Issuer” means (i) JPMCB, and (ii) any Lending Installation of
JPMCB as JPMCB may determine to be the issuer for any Facility Letter of Credit.
“JPMCB” means JPMorgan Chase Bank, National Association, a national banking
association.
“JPMCB Canada” means JPMorgan Chase Bank, National Association, Toronto Branch,
together with its Affiliates and successors and assigns.
“Joinder Agreement” means the Joinder Agreement to be entered into by each
Foreign Subsidiary Borrower subsequent to the date hereof pursuant to
Section 8.2.2, substantially in the form of Exhibit D hereto.
“Judgment Currency” is defined in Section 16.6.
“Lender Addition and Acknowledgement Agreement” means an agreement in
substantially the form of Exhibit E hereto, with such changes thereto as
approved by the Administrative Agent.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and, to the extent permitted by
Section 13.3, assigns.

 

17



--------------------------------------------------------------------------------



 



“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent, as the case may be.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“Letter of Credit Collateral Account” is defined in Section 2.15.7.
“Leverage Ratio” means, as of any date, the ratio of (a) Total Debt at such date
to (b) EBITDA, as calculated for the four most recently ended consecutive fiscal
quarters of the Company.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
fixed or floating charge, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement), provided that the filing of financing statements solely
with respect to, or other lien or claim solely on, any interest in accounts or
notes receivable which are sold or otherwise transferred in a Permitted
Securitization Transaction shall not be considered a Lien.
“Loan Documents” means this Agreement, the Notes, the Collateral Documents, any
Rate Hedging Agreements with any Lenders or their Affiliates and the other
agreements, certificates and other documents contemplated hereby or executed or
delivered pursuant hereto by any Borrower or any Guarantor at any time with or
in favor of the Administrative Agent or any Lender.
“Loan Party” means any Borrower or any Guarantor.
“Loans” means, with respect to a Lender, such Lender’s U.S. Loans, Pro Rata
Foreign Currency Loans and Non-Pro Rata Foreign Currency Loans and, with respect
to the Administrative Agent, Swing Loans.
“London Administrative Office” means the office of the Administrative Agent in
London, England designated by the Administrative Agent from time to time as the
London Administrative Office for purposes of this Agreement.
“Margin Stock” means margin stock as defined in Regulations T, U or X.
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, prospects, condition (financial or otherwise) or results of operations
of the Company and its Subsidiaries taken as a whole, (ii) the ability of any
Borrower or Guarantor to pay the Obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent or the Lenders thereunder.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.
“New Term Loan” is defined in Section 2.19(b).
“Non-Excluded Taxes” is defined in Section 3.6.1.

 

18



--------------------------------------------------------------------------------



 



“Non-Pro Rata Borrower” means, at any time, all Foreign Subsidiary Borrowers
permitted to request Advances under Section 2.1(b) in Agreed Non-Pro Rata
Currencies pursuant to a Non-Pro Rata Sub-Commitment.
“Non-Pro Rata Facility Letter of Credit” means any Letter of Credit denominated
in an Agreed Non-Pro Rata Foreign Currency for the account of a Non-Pro Rata
Borrower.
“Non-Pro Rata Facility Letter of Credit Obligations” means Facility Letter of
Credit Obligations with respect to Non-Pro Rata Facility Letters of Credit.
“Non-Pro Rata Foreign Currency Credit Exposure” means as at any date of
determination with respect to any Non-Pro Rata Lender, the sum of the aggregate
unpaid principal amount of such Lender’s Non-Pro Rata Foreign Currency Loans on
such date and the amount of such Lender’s Pro Rata Share of the Non-Pro Rata
Foreign Currency Facility Letter of Credit Obligations and Non-Pro Rata Foreign
Currency Swing Loans on such date, all stated in U.S. Dollars.
“Non-Pro Rata Foreign Currency Loans” means Loans denominated in an Agreed
Non-Pro Rata Foreign Currency made to a Non-Pro Rata Borrower pursuant to
Section 2.1(b).
“Non-Pro Rata Foreign Currency Swing Loans” means Swing Loans denominated in an
Agreed Pro Rata Foreign Currency made to a Non-Pro Rata Borrower.
“Non-Pro Rata Lender” means each Lender with a Non-Pro Rata Sub-Commitment.
“Non-Pro Rata Sub-Commitment” means, for each Non-Pro Rata Lender, the
obligation of such Lender to make Non-Pro Rata Loans to, and participate in
Non-Pro Rata Facility Letters of Credit and Non-Pro Rata Swing Loans to, a
Non-Pro Rata Borrower in an aggregate amount not to exceed at any time
outstanding the amount set forth opposite such Non-Pro Rata Lender’s name in
Schedule 1.1(a) for such Non-Pro Rata Borrower or as otherwise established
pursuant to Section 13.3, as such amount may be modified from time to time
pursuant to this Agreement.
“Note” is defined in Section 2.2.3.
“Obligations” means collectively, the unpaid principal of and interest on the
Loans, all obligations and liabilities pursuant to the Facility Letters of
Credit, all Rate Hedging Obligations and all other obligations and liabilities
of each Borrower and each Guarantor to the Administrative Agent or the Lenders
(including Affiliates of such Lenders in the case of Rate Hedging obligations)
under this Agreement and the other Loan Documents (including, without
limitation, interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document after the maturity of the Loans
and interest accruing at the then applicable rate provided in this Agreement or
any other applicable Loan Document after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Borrower or any Guarantor, as the case may be,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, the other Loan Documents or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the Administrative Agent or to the Lenders that
are required to be paid by any Borrower or any Guarantor pursuant to the terms
of this Agreement or any other Loan Document).

 

19



--------------------------------------------------------------------------------



 



“Off-Balance Sheet Liability” of a Person means (i) any obligation under a sale
and leaseback transaction which is not a Capitalized Lease Obligation, (ii) any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, (iii) the amount of obligations outstanding under
the legal documents entered into as part of any asset securitization or similar
transaction on any date of determination that would be characterized as
principal if such asset securitization or similar transaction (including without
limitation any Permitted Securitization Transaction) were structured as a
secured lending transaction rather than as a purchase or (iv) any other
transaction (excluding operating leases for purposes of this clause (iv)) which
is the functional equivalent of or takes the place of borrowing but which does
not constitute a liability on the balance sheet of such Person; in all of the
foregoing cases, notwithstanding anything herein to the contrary, the
outstanding amount of any Off-Balance Sheet Liability shall be calculated based
on the aggregate outstanding amount of obligations outstanding under the legal
documents entered into as part of any such transaction on any date of
determination that would be characterized as principal if such transaction were
structured as a secured lending transaction, whether or not shown as a liability
on a consolidated balance sheet of such Person, in a manner reasonably
satisfactory to the Administrative Agent.
“One Month CDOR Rate” means, on any date, the quotient of (a) the CDOR Rate
determined by the Administrative Agent on such date or, if such date is not a
Business Day, on the immediately preceding Business Day, for a one (1) month
Interest Period, divided by (b) one minus the Reserve Requirement (expressed as
a decimal) applicable to such one month Interest Period.
“One Month LIBOR Rate” means, on any date, the quotient of (a) the Eurodollar
Base Rate determined by the Administrative Agent on such date or, if such date
is not a Business Day, on the immediately preceding Business Day, for dollar
deposits with a maturity equal to one (1) month, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such one month
interest period.
“Participants” is defined in Section 13.2.1.
“Payment Date” means the last Business Day of each month occurring after the
Effective Date, commencing December 31, 2010.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) which is sale or other transfer
of an interest in accounts or notes receivable, and (iii) which is otherwise
permitted by the terms of this Agreement and any other agreement binding on the
Company or any of its Subsidiaries.
“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group has any obligation
to contribute to on or after the Effective Date.
“Pledge Agreements” means, collectively, the Pledge Agreement and Irrevocable
Proxy dated as of January 31, 2009, given by the Company in favor of JPMCB, as
collateral agent, as amended or modified from time to time, and any other pledge
or similar agreements in form and substance acceptable to the Administrative
Agent entered into by any Borrower or Guarantor at any time for the benefit of
the Administrative Agent and the Lenders pursuant to this Agreement, as amended
or modified from time to time.

 

20



--------------------------------------------------------------------------------



 



“Prime Rate” means (a) with respect to Loans denominated in U.S. Dollars, the
per annum rate announced or established by the Administrative Agent from time to
time as its “prime rate” (it being acknowledged that such announced rate may not
necessarily be the lowest rate charged by the Administrative Agent to any of its
customers), (b) with respect to Loans denominated in Canadian Dollars, the
annual rate of interest announced from time to time by the Administrative Agent
as being its reference rate then in effect for determining interest rates on
Canadian Dollar-denominated commercial loans made by it in Canada plus 100 basis
points (it being acknowledged that such reference rate may not necessarily be
the lowest rate charged by JPMCB Canada to any of its customers) or (c) when
used in connection with any Advance denominated in any Eligible Currency other
than Canadian Dollars, the correlative floating rate of interest customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue, as determined by the Administrative
Agent, which Prime Rate shall change simultaneously with any change in such
announced or established rates.
“Pro Rata Borrower” means, at any time, all Foreign Subsidiary Borrowers
entitled to request Advances under Section 2.1(a) denominated in Agreed Pro Rata
Foreign Currencies from all Lenders.
“Pro Rata Facility Letter of Credit” means any Letter of Credit denominated in
an Agreed Pro Rata Foreign Currency for the account of a Pro Rata Borrower.
“Pro Rata Facility Letter of Credit Obligations” means Facility Letter of Credit
Obligations with respect to Pro Rata Facility Letters of Credit.
“Pro Rata Foreign Currency Loans” means Loans denominated in an Agreed Pro Rata
Foreign Currency made to a Pro Rata Borrower pursuant to Section 2.1(a).
“Pro Rata Foreign Currency Credit Exposure” means, as at any date of
determination with respect to any Lender, the sum of the aggregate unpaid
principal amount of such Lender’s Pro Rata Foreign Currency Loans on such date
and the amount of such Lender’s Pro Rata Share of the Pro Rata Foreign Currency
Facility Letter of Credit Obligations and Pro Rata Foreign Currency Swing Loans
on such date, all stated in U.S. Dollars.
“Pro Rata Foreign Currency Swing Loans” means Swing Loans denominated in an
Agreed Pro Rata Foreign Currency made to a Pro Rata Borrower.
“Pro Rata Share” means, for each Lender, the ratio of such Lender’s Commitment
to the Aggregate Commitment, provided that (a) with respect to U.S. Loans, U.S.
Facility Letters of Credit, U.S. Swing Loans, Pro Rata Foreign Currency Loans,
Pro Rata Foreign Currency Facility Letters of Credit and Pro Rata Foreign
Currency Swing Loans, Pro Rata Share means, for each Lender, the ratio that
(x) such Lender’s Activated Commitment minus such Lender’s Activated Non-Pro
Rata Sub-Commitments bears to (y) the Aggregate Activated Commitment minus the
Aggregate Activated Non-Pro Rata Sub-Commitment, and (b) with respect to Non-Pro
Rata Foreign Currency Loans, Non-Pro Rata Foreign Currency Facility Letters of
Credit and Non-Pro Rata Foreign Currency Swing Loans to any Non-Pro Rata
Borrower, Pro Rata Share means, for each Lender, the ratio such Lender’s
Activated Non-Pro Rata Sub-Commitment with respect to such Non-Pro Rata Borrower
bear to the Aggregate Activated Non-Pro Rata Sub-Commitment with respect to such
Non-Pro Rata Borrower. If at any time the Commitments have been terminated, the
amount of any Commitment for the purposes of this definition of “Pro Rata Share”
only shall be deemed equal to the amount of such Commitment immediately prior to
its termination.

 

21



--------------------------------------------------------------------------------



 



“Property” of a Person means any and all property, whether real, personal,
movable, immovable, tangible, intangible, or mixed, of such Person, or other
assets owned, leased or operated by such Person.
“Purchasers” is defined in Section 13.3.1.
“Rate Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or its Subsidiaries shall be a Rate Hedging Agreement.
“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Reimbursement Obligations” means, at any time, the aggregate of the obligations
of the Borrowers to the Lenders and the Issuers in respect of all unreimbursed
payments or disbursements made by the Issuers and the Lenders under or in
respect of the Facility Letters of Credit.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates (which includes without limitation, in the case of any Lender, any of
its branches) and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of the Code or of ERISA shall be a Reportable Event regardless of the
issuance of any waiver of such standard in accordance with either Section 302(c)
of ERISA or Section 412(c) of the Code.

 

22



--------------------------------------------------------------------------------



 



“Required Lenders” means (a) at any time prior to the termination of the
Commitments, Lenders holding not less than 51% of the aggregate Commitments of
all Lenders; and (b) at any time after the termination of the Commitments,
Lenders whose Credit Exposure aggregate at least 51% of the Aggregate Credit
Exposure.
“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Reserve Requirement” means, with respect to an Interest Period for Eurodollar
Loans or Eurocurrency Loans, the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves), assessments or
similar requirements under any regulations of the Board of Governors of the
Federal Reserve System or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D).
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc.
“Same Day Funds” means (a) with respect to disbursements and payments in U.S.
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in any other Agreed Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in such Agreed Currency.
“SEC” means the Securities and Exchange Commission or any successor agency.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Securitization Entity” means a wholly-owned Subsidiary of the Company that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns no assets other than as required for
Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Permitted Securitization
Transaction.
“Senior Note Documents” means the Senior Notes, the Senior Note Purchase
Agreement and all other agreements, instruments or documents executed or issued
in connection with the Senior Notes.
“Senior Note Purchase Agreement” means the Note Purchase Agreement dated
December 12, 2003 among the Senior Note Holders and the Company, as amended or
modified from time to time if permitted hereunder.
“Senior Note Holders” means the holders of the Senior Notes.

 

23



--------------------------------------------------------------------------------



 



“Senior Note Obligations” means the current and future obligations and
liabilities owing pursuant to the Senior Note Documents.
“Senior Notes” means the Company’s $65,000,000 6.08% Series 2003-A Senior Notes,
Tranche 1, due December 12, 2010 and $35,000,000 6.81% Series 2003-A Senior
Notes, Tranche 2, due December 12, 2013.
“Significant Subsidiary” means each present or future subsidiary of the Company
which would constitute a “significant subsidiary” within the meaning of
Rule 1-02 of Regulation S-X as currently in effect promulgated by the Securities
and Exchange Commission.
“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
means a Subsidiary of the Company.
“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (a) represents more than 15% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, (b) is responsible for more than 15% of the consolidated net sales or of
the consolidated net income of the Company and its Subsidiaries as reflected in
the financial statements referred to in clause (a) above, (c) represents more
than 30% of the consolidated assets of the Company and its Subsidiaries as would
be shown in the consolidated financial statements of the Company and its
Subsidiaries as of the Effective Date or (d) is responsible for more than 30% of
the consolidated net sales or of the consolidated net income of the Company and
its Subsidiaries as reflected in the financial statements referred to in clause
(c) above.
“Swing Loan Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding at such time. The Swing Loan Exposure of any Lender at
any time shall be its Pro Rata Share of the total Swing Loan Exposure at such
time.
“Swing Loans” is defined in Section 2.16.
“Syndication Agent” means KeyBank National Association, in its capacity as
syndication agent for the Lenders hereunder.
“Total Debt” as of any date, means all of the following for the Company and its
Subsidiaries on a consolidated basis and without duplication: (i) all debt for
borrowed money and similar monetary obligations evidenced by bonds, notes,
debentures, Capitalized Lease Obligations or otherwise, including without
limitation obligations in respect of the deferred purchase price of properties
or assets, in each case whether director indirect; (ii) all liabilities secured
by any Lien existing on property owned or acquired subject thereto, whether or
not the liability secured thereby shall have been assumed; (iii) all
reimbursement obligations under outstanding letters of credit in respect of
drafts which (A) may be presented at any time or (B) have been presented and
have not yet been paid and are not included in clause (i) above; (iv) all
obligations in respect of any Disqualified Stock; (v) all liabilities for the
deferred purchase price of property acquired by the Company or its Subsidiaries
(excluding accounts payable and other accrued liabilities arising in the
ordinary course of business but including, without limitation, all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (vi) all Off-Balance Sheet Liabilities; and
(vii) all guarantees and other Contingent Obligation relating to indebtedness or
liabilities of the type described in the foregoing clauses (i), (ii), (iii),
(iv), (v) or (vi).

 

24



--------------------------------------------------------------------------------



 



“Transferee” is defined in Section 13.4.
“Type” means, with respect to any Advance, its nature as a Floating Rate
Advance, Eurocurrency Loan or Eurodollar Loan.
“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefit liabilities,
all determined as of the then most recent valuation date for such Plans using
FASB actuarial assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“U.S. Dollar Equivalent” means, on any date with respect to an amount
denominated in any currency other than U.S. Dollars, the equivalent in U.S.
Dollars of such amount determined at the Exchange Rate on the date of
determination of such equivalent.
“U.S. Dollars” and “$” means dollars in lawful currency of the United States of
America.
“U.S. Facility Letter of Credit” means any Letter of Credit denominated in U.S.
Dollars for the account of the Company.
“U.S. Facility Letter of Credit Obligations” means Facility Letter of Credit
Obligations with respect to U.S. Facility Letters of Credit.
“U.S. Loans” means Loans denominated in U.S. Dollars made to the Company
pursuant to Section 2.1(a).
“U.S. Swing Loans” means Swing Loans denominated in U.S. Dollars made to the
Company.
“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers, trustees or similar
persons thereof.
“Wholly-Owned Subsidiary” of a Person means any other Person of which 100% of
the outstanding Voting Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.
1.2 Rules of Construction. All terms defined in Section 1.1 shall include both
the singular and the plural forms thereof and shall be construed accordingly.
Use of the terms “herein”, “hereof”, and “hereunder” shall be deemed references
to this Agreement in its entirety and not to the Section or clause in which such
term appears. References to “Sections” and “subsections” shall be to Sections
and subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

25



--------------------------------------------------------------------------------



 



1.3 Accounting Terms; GAAP. (a) Notwithstanding anything herein, in any
financial statements of the Company or in GAAP to the contrary:
(i) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed, and the Applicable Margin and all financial
and other covenants hereunder, including defined terms used therein, shall be
calculated, in accordance with GAAP, as in effect from time to time, but without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein; provided, that (i) if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders or the Administrative Agent
requests an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then the Company, the Lenders and the Administrative Agents
shall negotiate in good faith to amend such provision and such provision shall
be interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.
(ii) For purposes of calculating the Applicable Margin and all financial and
other covenants hereunder, including defined terms used therein, any
Acquisitions or asset dispositions made by the Company or any of its
Subsidiaries, including through mergers or consolidations and including the
incurrence of all Indebtedness related thereto and any other related financial
transactions, during the period for which the Applicable Margin and such
financial and other covenants were calculated shall be deemed to have occurred
on the first day of the relevant period for which such financial and other
covenants and the Applicable Margin were calculated on a pro forma basis
acceptable to the Administrative Agent.
(b) To enable the ready and consistent determination of compliance with the
covenants set forth in Article VI hereof, the Company will not change the last
day of its fiscal year from on or about December 31 of each year, or the last
days of the first three fiscal quarters in each of its fiscal years from on or
about March 31, June 30 and September 30 of each year, respectively, without the
prior consent of the Administrative Agent.
(c) For purposes of Article VI (including any baskets or limitations expressed
in U.S. Dollars therein) of this Agreement, any Indebtedness, Investment or
other amount made or incurred in any currency other than U.S. Dollars shall be
deemed to be the U.S. Dollar Equivalent thereof.

 

26



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
2.1 Commitments.
(a) Pro Rata Loans. Each Lender agrees, for itself only, subject to the terms
and conditions of this Agreement, to make Loans denominated in U.S. Dollars and
Pro Rata Foreign Currency Loans to the Company and the Pro Rata Borrowers and to
participate in U.S. Dollar Facility Letters of Credit, U.S. Dollar Swing Loans,
Pro Rata Foreign Currency Letters of Credit and Pro Rata Foreign Currency Swing
Loans, from time to time from and including the Effective Date to but excluding
the Facility Termination Date, not to exceed in aggregate principal amount at
any time outstanding the amount determined pursuant to Section 2.1(c). U.S.
Loans to the Company or any portion thereof, at the Company’s option, may be
Floating Rate Loans or Eurodollar Loans or any combination thereof subject to
the terms hereof. Loans to any Pro Rata Borrowers and Loans in any Agreed Pro
Rata Foreign Currency (other than U.S. Dollars to the Company or the Canadian
Borrower) shall be Eurocurrency Loans, subject to the terms hereof. Loans
denominated in U.S. Dollars to the Canadian Borrower or any portion thereof, at
the Canadian Borrower’s option, may be Floating Rate Loans or Eurocurrency Loans
or any combination thereof subject to the terms hereof.
(b) Non-Pro Rata Loans Each Non-Pro Rata Lender agrees, for itself only, subject
to the terms and conditions of this Agreement, to make Non-Pro Rata Foreign
Currency Loans to each Non-Pro Rata Borrower for which such Non-Pro Rata Lender
has a Non-Pro Rata Sub-Commitment and to participate in Non-Pro Rata Foreign
Currency Letters of Credit and Non-Pro Rata Foreign Currency Swing Loans to each
Non-Pro Rata Borrower for which such Non-Pro Rata Lender has a Non-Pro Rata
Sub-Commitment, from time to time from and including the Effective Date to but
excluding the Facility Termination Date, not to exceed in aggregate principal
amount at any time outstanding the amount determined pursuant to Section 2.1(c).
Non-Pro Rata Foreign Currency Loans shall be Eurocurrency Loans or Loans bearing
interest at such other rate agreed to in writing by the applicable Non-Pro Rata
Borrower and all Non-Pro Rata Lenders having a Non-Pro Rata Sub-Commitment with
respect to such Non-Pro Rata Borrower, subject to the terms hereof.
(c) Limitation on Amount of Advances. Notwithstanding anything in this Agreement
to the contrary:
(i) the U.S. Dollar Equivalent of the aggregate principal amount of the
Aggregate Credit Exposure at any time shall not exceed the Aggregate Commitment;
(ii) the U.S. Dollar Equivalent of the aggregate Facility Letter of Credit
Obligations at any time outstanding shall not exceed $25,000,000;
(iii) the U.S. Dollar Equivalent of the aggregate Facility Letter of Credit
Obligations issued for the account of Foreign Subsidiary Borrowers at any time
outstanding shall not exceed $15,000,000;
(iv) the aggregate principal amount of Swing Loans denominated in U.S. Dollars
to the Company and the Canadian Borrower at any time outstanding shall not
exceed $20,000,000;
(v) the U.S. Dollar Equivalent of the aggregate principal amount of all other
Swing Loans (other than as described in clause (iv) above) at any time
outstanding shall not exceed $10,000,000;
(vi) the U.S. Dollar Equivalent of the aggregate principal amount of the sum of
the Aggregate Non-Pro Rata Foreign Currency Credit Exposure and the Aggregate
Pro Rata Foreign Currency Credit Exposure and the outstanding principal balance
of any Loans denominated in U.S. Dollars owing by any Foreign Subsidiary
Borrower at any time shall not exceed $50,000,000; and
(vii) the U.S. Dollar Equivalent of the Credit Exposure of any Lender shall not
exceed the Commitment of such Lender.

 

27



--------------------------------------------------------------------------------



 



(d) As of the Effective Date, the Non-Pro Rata Sub-Commitments are set forth on
Schedule 1.1(a). The Company may, by written notice to the Administrative Agent
at least five (5) Business Days prior to a Designation Date and to be effective
as of such Designation Date, reduce, increase or terminate any Non-Pro Rata
Sub-Commitments and request the establishment of additional Non-Pro Rata
Sub-Commitments to other Non-Pro Rata Borrowers in additional Non-Pro Rata
Foreign Currencies, provided that (i) the Dollar Equivalent of the aggregate
amount of all of the Non-Pro Rata Sub-Commitments does not exceed $50,000,000,
(ii) any new Non-Pro Rata Borrower shall have satisfied all conditions described
in Section 8.2.2 for adding a new Foreign Borrowing Subsidiary, (iii) the
Company and the Administrative Agent shall have agreed to the Non-Pro Rata
Lenders to such new Non-Pro Rata Borrower or, in the case of an increase in an
existing Non-Pro Rata Sub-Commitments, the Non-Pro Rata Lenders with respect to
such increase, and agreed to the amount of the Non-Pro Rata Sub-Commitments
thereof, and (iv) all such Non-Pro Rata Lenders to a new Non-Pro Rata Borrower
or with an increase in an existing Non-Pro Rata Sub-Commitments described in the
foregoing clause (iii) for such Designation Date shall have agreed to the amount
of the hereto. The Administrative Agent will distribute to the Lenders a revised
Schedule 1.1(a) reflecting such modifications pursuant to this Section 2.1(d) on
or before each Designation Date on which a modification in Schedule 1.1(a)
occurs. It is the intent of this Section 2.1(d) that a Non-Pro Rata Borrower
will be added only when all Lenders cannot lend to such Non-Pro Rata Borrower
without withholding tax issues or other legal impediments as determined by the
Administrative Agent and the Company.
(e) (i) The Company may, effective as of the Effective Date, as of each date
each successive three months thereafter and as of one date any time prior to
three months after the Effective Date (a “Designation Date”), designate a
portion of the Commitments and the Non-Pro Rata Sub-Commitments as activated or
de-activated (the amount of the Commitment of any Lender designated as activated
by the Company is defined as its “Activated Commitment”, the aggregate amount of
all such Activated Commitments is defined as the “Aggregate Activated
Commitment”, the amount of the Non-Pro Rata Sub-Commitment of any Lender
designated as activated by the Company is defined as its “Activated Non-Pro Rata
Sub-Commitment” and the aggregate amount of all Activated Non-Pro Rata
Sub-Commitment is defined as the “Aggregate Activated Non-Pro Rata
Sub-Commitment”), provided that (A) such activation or de-activation shall be in
increments of $10,000,000, (B) the aggregate Activated Non-Pro Rata
Sub-Commitments may not exceed $50,000,000, and the aggregate amount of the
Activated Commitments plus the Activated Non-Pro Rata Sub-Commitments shall
equal the Commitments, and (C) the Company gives written notification to the
Administrative Agent of such designation at least five (5) Business Days prior
to such Designation Date.
(ii) Notwithstanding anything herein to the contrary, the Administrative Agent
shall determine each Lender’s Activated Commitment, Activated Non-Pro Rata
Sub-Commitments and Pro Rata Share as of each Designation Date. The amount of
each Lender’s Activated Commitment and Activated Non-Pro Rata Sub-Commitments
will approximate such Lender’s Commitment as determined by the Administrative
Agent. The Activated Commitment of any Lender that does not have a Non-Pro Rata
Sub-Commitment will equal its Commitment. The Administrative Agent will
distribute to the Lenders their revised Activated Commitments and Activated
Non-Pro Rata Sub-Commitments and respective Pro Rata Shares on or before each
Designation Date.
(iii) Notwithstanding anything herein to the contrary, all Advances will be
funded based on such Pro Rata Shares determined as of the most recent
Designation Date and the Borrowers shall pay the Aggregate Credit Exposure on
each Designation Date by an amount, if any, such that each Lender is holding its
appropriate revised Pro Rata Share of the appropriate Aggregate Credit Exposure
on such Designation Date.

 

28



--------------------------------------------------------------------------------



 



2.2 Repayment of Loans; Evidence of Debt.
2.2.1 (a) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender in the relevant Agreed
Currency the then unpaid principal amount of each Loan owing by such Borrower to
such Lender on the Facility Termination Date and on such other dates and in such
other amounts as may be required from time to time pursuant to this Agreement.
Each Borrower hereby further agrees to pay to the Administrative Agent for the
account of each Lender interest in the relevant Agreed Currency on the unpaid
principal amount of the Loans owing by such Borrower from time to time
outstanding until payment thereof in full at the rates per annum, and on the
dates, set forth in Section 2.8.
(b) In addition to all other payments of the Loans required hereunder, the
Borrowers shall prepay the Advances at any time the Advances exceed the amounts
permitted under Section 2.1(c) by an amount equal to or greater than the amount
of such excess.
2.2.2 The books and records of the Administrative Agent and of each Lender
shall, to the extent permitted by applicable law, be prima facie evidence of the
existence and amounts of the obligations of the Borrowers therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain any such books and records or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to such Borrowers by such Lender in accordance with the
terms of this Agreement.
2.2.3 The Borrowers agree that, upon the request to the Administrative Agent by
any Lender, the relevant Borrowers will execute and deliver to such Lender
promissory notes of each Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit F with appropriate insertions as to date,
currency and principal amount (each, a “Note”); provided, that the delivery of
such Notes shall not be a condition precedent to the Effective Date.
2.3 Procedures for Borrowing. (a) Each Borrower may borrow under the Commitments
from time to time prior to the Facility Termination Date on any Business Day.
(b) The Company shall give the Administrative Agent irrevocable notice (i) by
10:00 a.m., Eastern Standard Time, on the date three Business Days prior to the
requested Borrowing Date, if all or any part of the requested Loans are to be
initially Eurodollar Loans, (ii) by 10:00 a.m., London time, on the date four
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Loans are to be initially Eurocurrency Loans, or (iii) by 10:00 a.m.,
Eastern Standard Time, on the Borrowing Date otherwise, specifying in each case
(w) the amount to be borrowed and, if such Loan is to be denominated in an
Agreed Pro Rata Foreign Currency and not in U.S. Dollars, specifying the Agreed
Pro Rata Foreign Currency thereof, (x) the requested Borrowing Date, (y) whether
the borrowing is to be of Eurodollar Loans, Floating Rate Loans (if denominated
in U.S. Dollars only) or a combination thereof (and such Borrowing shall be a
Eurocurrency Loan if it is denominated in an Agreed Pro Rata Foreign Currency
and not in U.S. Dollars) and (z) if the borrowing is to be entirely or partly of
Eurodollar Loans, the amount of such Type of Loan and the length of the initial
Interest Periods therefor. Each borrowing under the Commitments shall be in an
amount equal to (A) in the case of Floating Rate Loans, 5,000,000 units or a
whole multiple of 1,000,000 units in excess thereof (or, if the then aggregate
available Commitments are less than $5,000,000, such lesser amount) and (B) in
the case of Eurodollar or Eurocurrency Loans, 5,000,000 units or a whole
multiple of 1,000,000 units in excess thereof. Upon receipt of any such notice
from the Company, the Administrative Agent shall promptly notify each Lender
thereof. Not later than 11:00 a.m., Eastern Standard Time on each requested
Borrowing Date each Lender shall make an amount equal to its Pro Rata Share of
the principal amount of the Loans requested to be made on such Borrowing Date
available to the Administrative Agent at its office specified in Section 14.1 in
U.S. Dollars and in Same Day Funds. The Administrative Agent shall on such date
credit the account of the Company on the books of such office with the aggregate
of the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent.

 

29



--------------------------------------------------------------------------------



 



(c) Each Pro Rata Borrower (other than the Canadian Borrower) shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 a.m., London time four Business Days prior
to the requested Borrowing Date) specifying in each case (i) the amount to be
borrowed and the Agreed Pro Rata Foreign Currency thereof or if such Loan will
be denominated in U.S. Dollars, (ii) the requested Borrowing Date and (iii) the
length of the initial Interest Period therefor. The Canadian Borrower shall give
the Administrative Agent irrevocable notice (i) by 10:00 a.m., London time, on
the date three Business Days prior to the requested Borrowing Date, if all or
any part of the requested Loans are to be initially Eurocurrency Loans, or
(ii) by 10:00 a.m., Eastern Standard Time, on the Borrowing Date otherwise,
specifying in each case (w) the amount to be borrowed and specifying the
currency thereof (an Agreed Pro Rata Foreign Currency or U.S. Dollars), (x) the
requested Borrowing Date, (y) whether the borrowing is to be of Eurocurrency
Loans or Floating Rate Loans (if denominated in U.S. Dollars only) and (z) if
the borrowing is to be entirely or partly of Eurocurrency Loans, the amount of
such Type of Loan and the length of the initial Interest Periods therefor. Each
Non-Pro Rata Borrower shall give the Administrative Agent irrevocable notice by
such time and specifying such matters as required by the Administrative Agent
and the Non-Pro Rata Lenders to such Non-Pro Rata Borrower. Each borrowing by a
Pro Rata Borrower shall be in U.S. Dollars or an Agreed Pro Rata Foreign
Currency and each borrowing by a Non-Pro Rata Borrower shall be in an Agreed
Non-Pro Rata Foreign Currency for such Borrower. Each borrowing by any Foreign
Subsidiary Borrower shall be in an amount equal to an amount in the relevant
Agreed Foreign Currency or U.S. Dollars which is 5,000,000 units or a whole
multiple of 1,000,000 units in excess thereof or such other amounts as may be
agreed upon among the Company and the Administrative Agent. Upon receipt of any
such notice from any such Borrower, the Administrative Agent shall promptly
notify the relevant Lenders with respect to such Borrower. Not later than 2:00
p.m., local time of the Administrative Agent’s funding office for such Borrower,
on the requested Borrowing Date, each such Lender shall make an amount equal to
its Pro Rata Share of the principal amount of such Loans requested to be made on
such Borrowing Date available to the Administrative Agent at the Administrative
Agent’s funding office for such Borrower specified by the Administrative Agent
from time to time by notice to such Lenders and in Same Day Funds. The amounts
made available by each such Lender will then be made available to the relevant
Borrower at the funding office for such Borrower and in like funds as received
by the Administrative Agent.
2.4 Termination or Reduction of Commitments. The Company may permanently reduce
the Commitments, in whole or in part, ratably among the Lenders in integral
multiples of $5,000,000 upon at least three Business Days’ prior written notice;
provided, however, that the Aggregate Commitments may not be reduced below the
Aggregate Credit Exposure of all Lenders. In addition, all accrued facility fees
shall be payable on the effective date of any termination of the Commitments.
2.5 Facility and Administrative Agent Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee at the rate
per annum set forth in the Pricing Schedule on Exhibit A attached hereto, on the
average daily amount of each Commitment of such Lender, whether used or unused,
activated or deactivated, from and including the Effective Date to but excluding
the Facility Termination Date, payable on each Payment Date hereafter and on the
Facility Termination Date, and after the Facility Termination Date payable on
the Aggregate Credit Exposure on demand by the Administrative Agent.
(b) The Company agrees to pay to the Administrative Agent for its own account,
such other fees as agreed to in writing between the Company and the
Administrative Agent.

 

30



--------------------------------------------------------------------------------



 



2.6 Optional Principal Payments on All Loans.
2.6.1 The Company may at any time and from time to time prepay Floating Rate
Loans, in whole or in part, without penalty or premium, upon at least one
Business Day’s irrevocable notice to the Administrative Agent specifying the
date and amount of prepayment. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein. Partial
prepayment of Floating Rate Loans shall be in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof, or such
lesser principal amount as may equal the outstanding Floating Rate Loans to a
Borrower or such lesser amount as may be agreed to by the Administrative Agent.
2.6.2 Each Borrower may at any time and from time to time prepay, without
premium or penalty (but together with payment of any amount payable pursuant to
Section 3.4), its Fixed Rate Loans in whole or in part, upon at least three
Business Days’ irrevocable notice to the Administrative Agent (which notice must
be received by the Administrative Agent prior to 10:00 a.m., Eastern Standard
Time, in the case of prepayments by the Company and prior to 10:00 a.m., London
time, in the case of prepayments by any other Borrower) specifying the date and
amount of prepayment. Partial payments of Fixed Rate Loans shall be in a minimum
aggregate amount of 5,000,000 units in the applicable Agreed Currency or in an
integral multiple of 1,000,000 units in excess thereof, or such lesser principal
amount as may equal the outstanding Fixed Rate Loans to a Borrower or such
lesser amount as may be agreed to by the Administrative Agent.
2.6.3 Each prepayment pursuant to this Section 2.6 and each conversion pursuant
to Section 2.7 shall be accompanied by accrued and unpaid interest on the amount
prepaid to the date of prepayment and any amounts payable under Section 3.4 in
connection with such payment.
2.6.4 Prepayments by any Borrower pursuant to this Section 2.6 shall be applied
first to any Floating Rate Loans of such Borrower and second to any Fixed Rate
Loans of such Borrower then outstanding in such order as such Borrower may
direct, provided that all prepayments on any Loans to a Borrower shall be
applied pro rata to the Loans owing by such Borrower.
2.6.5 All amounts prepaid may be reborrowed and successively repaid and
reborrowed, subject to the other terms and conditions in this Agreement.
2.7. Conversion and Continuation of Outstanding Advances.
2.7.1 U.S. Advances. Floating Rate Advances shall continue as Floating Rate
Advances unless and until such Floating Rate Advances are converted into
Eurodollar Advances. Each Eurodollar or Eurocurrency Advance shall continue as a
Eurodollar or Eurocurrency Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless the Company shall have given the
Administrative Agent a Conversion/Continuation Notice requesting that, at the
end of such Interest Period, such Eurodollar Advance either continue as a
Eurodollar Advance for the same or another Interest Period or be converted into
a Floating Rate Advance and such Eurocurrency Advance shall be automatically
continued for an Interest Period of one month. Subject to the terms hereof, the
Company may elect from time to time to convert all or any part of a Advance of
any Type to the Company into any other Type or Types of Advance;

 

31



--------------------------------------------------------------------------------



 



provided that any conversion of any Eurodollar Advance shall be made on, and
only on, the last day of the Interest Period applicable thereto. The Company
shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Eastern Standard
Time) at least one Business Day, in the case of a conversion into a Floating
Rate Advance, or three Business Days, in the case of a conversion into or
continuation of a Eurodollar Advance, or three Business Days, in the case of a
conversion into or continuation of a Eurocurrency Advance, prior to the date of
the requested conversion or continuation, specifying:
(a) the requested date, which shall be a Business Day, of such conversion or
continuation,
(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and
(c) the amounts and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurodollar or Eurocurrency Advance, the duration of the Interest Period
applicable thereto.
2.7.2 Eurocurrency Advances. Any Eurocurrency Advances may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the relevant Borrower giving the Administrative Agent at least three Business
Days’ prior irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 a.m., Eastern Standard Time, in the case of
continuations by the Company or the Canadian Borrower and prior to 10:00 a.m.,
London time, in the case of continuations by any other Borrower) of such
election and specifying the duration of the Interest Period applicable thereto,
provided, that if the relevant Borrower shall fail to give such notice, such
Eurocurrency Advance shall be automatically continued for an Interest Period of
one month provided that such continuation would not extend the Interest Period
beyond the Facility Termination Date.
2.8 Interest Rates, Interest Payment Dates; Interest and Fee Basis. (a) Each
Floating Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Loan is made or is
converted from a Fixed Rate Loan into a Floating Rate Loan pursuant to
Section 2.7 to but excluding the date it becomes due or is converted into a
Fixed Rate Loan pursuant to Section 2.7 hereof, at a rate per annum equal to the
Floating Rate for such day. Each Eurodollar Loan shall bear interest for each
day during each Interest Period with respect thereto at a rate per annum equal
to the Eurodollar Rate determined for such Interest Period. Each Eurocurrency
Loan to any Foreign Subsidiary Borrower shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
applicable Eurocurrency Rate determined for such Interest Period or at such
other interest rate as agreed to by all Lenders.
(b) Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the Effective
Date and at maturity. Interest accrued on each Fixed Rate Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Fixed Rate Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Fixed Rate Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.
(c) Interest shall be payable for the day an Advance is made but not for the day
of any payment on the amount paid if payment is received prior to noon (local
time) at the place of payment. If any payment of principal of or interest on an
Advance shall become due on a day which is not a Business Day, except as
otherwise provided in the definition of Interest Period, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.

 

32



--------------------------------------------------------------------------------



 



(d) All interest and fees shall be computed on the basis of the actual number of
days (including the first day but excluding the last day) occurring during the
period such interest or fee is payable over a year comprised of 360 days, except
for (i) interest on Floating Rate Loans which shall be calculated for actual
days elapsed on the basis of a 365 day year, or 366 days in a leap year,
(ii) interest on Loans denominated in British Pounds Sterling which shall be
calculated for actual days elapsed on the basis of a 365 day year or unless
otherwise specified herein and (iii) interest on Loans denominated in any other
Foreign Currency for which it is required by applicable law or customary to
compute interest on the basis of a year of 365 days or, if required by
applicable law or customary, 366 days in a leap year, shall be computed on such
basis.
(e) Changes in the rate of interest on that portion of any Advance maintained as
a Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Fixed Rate Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Fixed Rate
Advance. No Interest Period may end after the Facility Termination Date.
(f) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 days or
365 days, as the case may be, the rate determined pursuant to such calculation,
when expressed as an annual rate, is equivalent to (x) the Applicable Margin
based on a year of 360 days or 365 days, as the case may be, (y) multiplied by
the actual number of days in the calendar year in which the period for which
such interest or fee is payable (or compounded) ends, and (z) divided by 360 or
365, as the case may be, (ii) the principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement, and (iii) the
rates of interest stipulated in this Agreement are intended to be nominal rates
and not effective rates or yields.
(g) In accordance with Article L. 313-1 of the Code de la Consommation of the
Republic of France (former law n° 66-1010 of December 28, 1966) and with Decree
n° 85-944 of September 4, 1985, an estimate of the effective overall rate (“taux
effectif global”) of the Advances to any Foreign Subsidiary Borrower organized
under the laws of the Republic of France will be set forth in a separate letter
from the Administrative Agent to any such Foreign Subsidiary Borrower, and each
such separate letter is incorporated herein by reference and forms a part of
this Agreement.
2.9 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in this Agreement, during the continuance of a Default or Unmatured
Default the Required Lenders may, at their option, by notice to the Borrowers
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued (after the expiration of the then current Interest
Period) as a Fixed Rate Advance, provided that, notwithstanding the foregoing,
any outstanding Eurocurrency Advance may be continued for an Interest Period not
to exceed one month after such notice to the Borrowers by the Required Lenders.
Upon and during the continuance of any Default, the Required Lenders may, at
their option, by notice to the Company (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders as to changes and interest rates)
declare that (i) each Fixed Rate Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period (with the Applicable Margin automatically adjusted to the
highest amount provided in the definition of “Applicable Margin”,
notwithstanding where the Applicable Margin would otherwise be set) plus 2% per
annum, and (ii) each Floating Rate Advance and any other amount due under this
Agreement shall bear interest at a rate per annum equal to the Floating Rate
otherwise applicable to Floating Rate Loans plus 2% per annum, provided that,
upon and during the continuance of any acceleration for any reason of any of the
Obligations, the interest rate set forth in clauses (i) and (ii) shall be
applicable to all Advances without any election or action on the part of the
Administrative Agent or any Lender.

 

33



--------------------------------------------------------------------------------



 



2.10 Pro Rata Payment, Method of Payment.
2.10.1 Each borrowing of Loans by the Company from the Lenders shall be made pro
rata according to the Pro Rata Shares of such Lenders in effect on the date of
such borrowing. Each payment by the Company on account of any facility fee shall
be allocated by the Administrative Agent among the Lenders in accordance with
their respective Pro Rata Shares. Any reduction of the Commitments of the
Lenders shall be allocated by the Administrative Agent among the Lenders pro
rata according to the Pro Rata Shares of the Lenders with respect thereto.
Except as otherwise provided in this Agreement, each optional prepayment by the
Company on account of principal or interest on its Loans shall be allocated by
the Administrative Agent pro rata according to the respective outstanding
principal amounts thereof. All payments (including prepayments) to be made by
the Company hereunder in respect of amounts denominated in U.S. Dollars, whether
on account of principal, interest, fees or otherwise, shall be made, without
setoff, deduction, or counterclaim, in Same Day Funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Company, by 12:00 P.M. (Eastern
Standard Time) on the date when due. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIV
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. The Administrative Agent is hereby
authorized to charge the account of any Borrower maintained with JPMCB or any of
its Affiliates for each payment of principal, interest and fees as it becomes
due hereunder.
2.10.2 Each borrowing of Pro Rata Foreign Currency Loans by any Pro Rata
Borrower shall be allocated by the Administrative Agent pro rata according to
the Pro Rata Shares of the Lenders in effect on the date of such Loans. Each
Borrowing of Non-Pro Rata Loans by any Non-Pro Rata Borrower shall be allocated
by the Administrative Agent pro rata according to the Pro Rata Shares of the
applicable Non-Pro Rata Lenders with respect to such Non-Pro Rata Borrower in
effect on the date of such Loan. Except as provided in Section 2.6, each payment
(including each prepayment) by a Foreign Subsidiary Borrower on account of
principal of and interest on its Loans shall be allocated by the Administrative
Agent pro rata according to the respective principal amounts of the Loans then
due and owing by such Borrower to each Lender that made such Loans. All payments
(including prepayments) to be made by a Borrower on account of Loans, whether on
account of principal, interest, fees or otherwise, shall be made without setoff,
deduction, or counterclaim in the currency of such Loan (in Same Day Funds) to
the Administrative Agent for the account of the Lenders that made such Loans, at
the payment office for such Loans specified from time to time by the
Administrative Agent by notice to the Borrowers prior to 12:00 p.m. local time
at such payment office on the due date thereof. The Administrative Agent shall
distribute such payment to the Lenders entitled to receive the same promptly
upon receipt in like funds as received. The Administrative Agent shall
distribute such payment to the Lenders entitled to receive the same promptly
upon receipt in like funds as received.
2.11 Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any Person or Persons the Administrative Agent or any Lender reasonably and in
good faith believes to be an Authorized Officer. Each Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. Notwithstanding anything herein to the
contrary, all requests for Loans denominated in any Foreign Currency (other than
from the Canadian Borrower) or any continuation of such Loans, or conversion
thereto, shall be in writing unless otherwise agreed to by the Administrative
Agent.

 

34



--------------------------------------------------------------------------------



 



2.12 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Commitment reduction notice, Borrowing
notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. The Administrative Agent will notify each Lender of the interest rate
applicable to each Fixed Rate Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.
2.13 Lending Installations. Each Lender may make and book its Loans at any
Lending Installation(s) selected by such Lender and may change its Lending
Installation(s) from time to time. All terms of this Agreement shall apply to
any such Lending Installation(s) and the Notes, if any, shall be deemed held by
each Lender for the benefit of such Lending Installation(s). Each Lender may, by
written notice to the Administrative Agent and the applicable Borrower,
designate one or more Lending Installations which are to make and book Loans and
for whose account Loan payments are to be made.
2.14 Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of a Borrower, a
payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for the first five days and the interest rate
applicable to the relevant Loan for each day thereafter or (ii) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan.
2.15 Facility Letters of Credit.
2.15.1 Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the
Borrowers herein set forth, the Issuers hereby agree to issue for the account of
a Borrower through such of the Issuer’s Lending Installations or Affiliates as
the Issuer may determine, one or more Facility Letters of Credit in accordance
with this Section 2.15, from time to time during the period, commencing on the
Effective Date and ending five Business Days prior to the Facility Termination
Date. All Existing Facility Letters of Credit shall be deemed issued hereunder
on the Effective Date.
2.15.2 Conditions for Issuance. In addition to being subject to the satisfaction
of the conditions contained in Sections 4.1 and 4.2, the obligation of an Issuer
to issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:
(a) the aggregate maximum amount then available for drawing under Facility
Letters of Credit issued by the Issuers, after giving effect to the Facility
Letter of Credit requested hereunder, shall not exceed any limit imposed by law
or regulation upon the Issuer;

 

35



--------------------------------------------------------------------------------



 



(b) the requested Facility Letter of Credit has an expiration date not later
than one year after the date of issuance (or, in the case of any renewal or
extension thereof, one year after such renewal or extension);
(c) after giving effect to the Facility Letter of Credit requested hereunder,
the aggregate maximum amount then available for drawing under Facility Letters
of Credit issued by the Issuers, shall not exceed the amount permitted by
Section 2.1(c), and no prepayment would be required under this Agreement and no
provision of this Agreement would be breached;
(d) the applicable Borrower shall have delivered to the applicable Issuer at
such times and in such manner as such Issuer may reasonably prescribe such
documents and materials as may be required pursuant to the terms of the proposed
Letter of Credit and the proposed Letter of Credit shall be reasonably
satisfactory to such Issuer as to form and content; and
(e) as of the date of issuance, no order, judgment or decree of any Court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain such Issuer from issuing the Facility Letter of Credit and no law, rule
or regulation applicable to such Issuer and no request or directive (whether or
not having the force of law) from any governmental authority with jurisdiction
over such Issuer shall prohibit or request that such Issuer refrain from the
issuance of Letters of Credit generally or the issuance of that Facility Letter
of Credit.
2.15.3 Procedure for Issuance of Facility Letters of Credit. (a) The applicable
Borrower shall give one of the Issuers and the Administrative Agent three
Business Days’ prior written notice of any requested issuance of a Facility
Letter of Credit under this Agreement (except that, in lieu of such written
notice, a Borrower may give an Issuer (i) notice of such request by facsimile or
other electronic means acceptable to such Issuer or (ii) telephonic notice of
such request if confirmed in writing by delivery to such Issuer (A) immediately
of a facsimile or other electronic means acceptable to such Issuer of the
written notice required hereunder which has been signed by an Authorized Officer
of such Borrower and (B) promptly (but in no event later than the requested time
of issuance) of a copy of the written notice required hereunder containing the
original signature of an Authorized Officer of such Borrower); such notice shall
be irrevocable and shall specify the stated amount and Agreed Currency of the
Facility Letter of Credit requested, (which requested currency shall be limited
to the currency in which such Borrower may obtain Loans under this Agreement),
the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit, the date on which such requested Facility
Letter of Credit is to expire (which date shall be a Business Day and shall in
no event be later than the fifth day prior to Facility Termination Date), the
purpose for which such Facility Letter of Credit is to be issued, and the Person
for whose benefit the requested Facility Letter of Credit is to be issued. The
Administrative Agent shall give notice to each applicable Lender of the issuance
of each Facility Letter of Credit reasonably promptly after such Facility Letter
of Credit is issued. At the time such request is made, the requesting Borrower
shall also provide the applicable Issuer with a copy of the form of the Facility
Letter of Credit it is requesting be issued. Such notice, to be effective, must
be received by such Issuer not later than 2:00 p.m. (local time) or the time
agreed upon by such Issuer and such Borrower on the last Business Day on which
notice can be given under this Section 2.15.3.
(b) Subject to the terms and conditions of this Section 2.15.3 and provided that
the applicable conditions set forth in Sections 4.1 and 4.2 hereof have been
satisfied, the Issuer shall, on the requested date, issue a Facility Letter of
Credit on behalf of the applicable Borrower in accordance with such Issuer’s
usual and customary business practices.

 

36



--------------------------------------------------------------------------------



 



(c) The Issuers shall not extend or amend any Facility Letter of Credit unless
the requirements of this Section 2.15 are met as though a new Facility Letter of
Credit was being requested and issued.
2.15.4 Reimbursement Obligations. (a) Each Borrower agrees to pay to the Issuer
the amount of all Reimbursement Obligations, interest and other amounts payable
to the Issuer under or in connection with any Facility Letter of Credit issued
on behalf of such Borrower immediately when due, irrespective of any claim,
set-off, defense or other right which the Borrower, the Company or any
Subsidiary may have at any time against the Issuer or any other Person, under
all circumstances, including without limitation, any of the following
circumstances:
(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
(ii) the existence of any claim, setoff, defense or other right which any
Borrower or any Subsidiary may have at any time against a beneficiary named in a
Facility Letter of Credit or any transferee of any Facility Letter of Credit (or
any Person for whom any such transferee may be acting), any Issuer, any Lender,
or any other Person, whether in connection with this Agreement, any Facility
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between any Borrower or any
Subsidiary and the beneficiary named in any Facility Letter of Credit);
(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or
(v) the occurrence of any Default or Unmatured Default.
(b) The Issuer shall promptly notify the applicable Borrower of any draw under a
Facility Letter of Credit. Such Borrower shall reimburse the applicable Issuer
for drawings under a Facility Letter of Credit issued by it on behalf of such
Borrower promptly after the payment by the Issuer. Any Reimbursement Obligation
with respect to any Facility Letter of Credit shall bear interest from the date
of the relevant drawings under the pertinent Facility Letter of Credit at (i) in
the case of such Obligations denominated in U.S. Dollars, the interest rate for
Floating Rate Loans or (ii) in the case of such Obligations denominated in an
Agreed Foreign Currency, at the correlative floating rate of interest
customarily applicable to similar extensions of credit to corporate borrowers
denominated in such currency in the country of issue of such currency, as
determined by the Administrative Agent. In addition to its other rights, the
Issuers shall also have all rights for indemnification and reimbursement as each
Lender is entitled under this Agreement.
2.15.5 Participation. (a) Immediately upon issuance by an Issuer of any Facility
Letter of Credit in accordance with the procedures set forth in Section 2.15.3,
(i) with respect to each U.S. Facility Letter of Credit and Pro Rata Foreign
Currency Letter of Credit, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from such Issuer, without recourse or
warranty, an undivided interest and participation equal to its Pro Rata Share of
such U.S. Facility Letter of Credit and Pro Rata Foreign Currency Letter of
Credit (including, without limitation, all obligations of the applicable
Borrower with respect thereto) and any security therefor or guaranty pertaining
thereto and (ii) with respect to each Non-Pro Rata Foreign Currency Facility
Letter of

 

37



--------------------------------------------------------------------------------



 



Credit, each Non-Pro Rata Lender with respect to the Borrower for the account of
which such Non-Pro Rata Foreign Currency Facility Letter of Credit is issued
shall be deemed to have irrevocably and unconditionally purchased and received
from such Issuer, without recourse or warranty, an undivided interest and
participation equal to its Pro Rata Share in such Non-Pro Rata Foreign Currency
Facility Letter of Credit (including, without limitation, all obligations of the
applicable Borrower with respect thereto), any security therefor or guaranty
pertaining thereto; provided, that a Letter of Credit issued by an Issuer shall
not be deemed to be a Facility Letter of Credit for purposes of this
Section 2.15.5 if such Issuer shall have received written notice from any Lender
on or before one Business Day prior to the date of its issuance of such Letter
of Credit that one or more of the conditions contained in Sections 4.1 or 4.2
are not then satisfied, and, in the event an Issuer receives such a notice, it
shall have no further obligation to issue any Letter of Credit until such notice
is withdrawn by that Lender or such condition has been effectively waived in
accordance with the provisions of this Agreement.
(b) In the event that an Issuer makes any payment under any Facility Letter of
Credit and the applicable Borrower shall not have repaid such amount to the
Issuer pursuant to Section 2.15.4, the Issuer shall promptly notify the
Administrative Agent and each Lender participating in such Letter of Credit of
such failure, and each Lender participating in such Letter of Credit shall
promptly and unconditionally pay to the Administrative Agent for the account of
such Issuer the amount of such Lender’s Pro Rata Share of the unreimbursed
amount of any such payment in such currency. If any Lender participating in such
Facility Letter of Credit fails to make available to such Issuer any amounts due
to such Issuer pursuant to this Section 2.15.5(b), such Issuer shall be entitled
to recover such amount, together with interest thereon (i) in the case of
amounts denominated in U.S. Dollars, at the Federal Funds Effective Rate, for
the first three Business Days after such Lender receives such notice and
thereafter, at the Floating Rate, or (ii) in the case of amounts denominated in
an Agreed Foreign Currency, at a local cost of funds rate for obligations in
such currency as determined by the Administrative Agent for the first three
Business Days after such Lender receives such notice, and thereafter at the
floating rate of interest correlative to the Floating Rate customarily
applicable to similar extensions of credit to corporate borrowers denominated in
such currency in the country of issue of such currency, as determined by the
Administrative Agent, in either case payable (i) on demand, (ii) by setoff
against any payments made to such Issuer for the account of such Lender or
(iii) by payment to such Issuer by the Administrative Agent of amounts otherwise
payable to such Lender under this Agreement. The failure of any Lender to make
available to the Administrative Agent its Pro Rata Share of the unreimbursed
amount of any such payment shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent its Pro Rata Share of
the unreimbursed amount of any payment on the date such payment is to be made,
but no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent its Pro Rata Share of the unreimbursed
amount of any payment on the date such payment is to be made.
(c) Whenever the Issuer receives a payment on account of a Reimbursement
Obligation, including any interest thereon, it shall promptly pay to each Lender
which has funded its participating interest therein, in like funds as received
an amount equal to such Lender’s Pro Rata Share thereof.
(d) The obligations of a Lender to make payments to the Administrative Agent
with respect to a Facility Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, set-off, qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances.
(e) In the event any payment by a Borrower received by the Administrative Agent
with respect to a Facility Letter of Credit and distributed by the
Administrative Agent to the Lenders on account of their participations is
thereafter set aside, avoided or recovered from the Administrative Agent in
connection with any receivership, liquidation, reorganization or bankruptcy
proceeding, each Lender which received such distribution shall, upon demand by
the Administrative Agent, contribute such Lender’s Pro Rata Share of the amount
set aside, avoided or recovered together with interest at the rate required to
be paid by the Administrative Agent upon the amount required to be repaid by it.

 

38



--------------------------------------------------------------------------------



 



2.15.6 Compensation for Facility Letters of Credit.
(a) The Issuer of a Facility Letter of Credit shall have the right to receive
from the Borrower which requested issuance of such Facility Letter of Credit,
solely for the account of such Issuer, a fronting fee in an amount agreed upon
with the Administrative Agent as well as the Issuer’s reasonable and customary
costs of issuing and servicing the Facility Letters of Credit.
(b) In addition, such Borrower shall pay to the Administrative Agent for the
account of each Lender participating in such Facility Letter of Credit a
non-refundable fee at a per annum rate in the amount shown on the Pricing
Schedule on Exhibit A applied to the face amount of the Facility Letter of
Credit, payable quarterly in advance to all Lenders participating in such
Facility Letter of Credit (including the Issuers) ratably from the date such
Facility Letter of Credit is issued until its stated expiry date.
2.15.7 Letter of Credit Collateral Account. Each Borrower hereby agrees that it
will, until the final expiration date of any Facility Letter of Credit and
thereafter as long as any amount is payable to the Lenders in respect of any
Facility Letter of Credit, maintain a special collateral account (the “Letter of
Credit Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIV, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Lenders and in which such Borrower shall have no interest other than as set
forth in Section 8.1. The Administrative Agent will invest any funds on deposit
from time to time in the Letter of Credit Collateral Account in certificates of
deposit of the Administrative Agent having a maturity not exceeding 30 days.
Nothing in this Section 2.15.7 shall either obligate the Administrative Agent to
require any Borrower to deposit any funds in the Letter of Credit Collateral
Account or limit the right of the Administrative Agent to release any funds held
in the Letter of Credit Collateral Account other than as follows: (a) as
required by Section 8.1, and the Borrower’s obligations to deposit funds in the
Letter of Credit Collateral Account are limited to the circumstances required by
Section 8.1 after the occurrence of a Default and during the continuance thereof
and with respect to any Facility Letter of Credit with an expiration after the
Facility Termination Date, and (b) if any Facility Letter of Credit has an
expiration date after the Facility Termination Date, the Company shall deposit
funds in the Letter of Credit Collateral Account in an amount equal to or
greater than 105% of the aggregate maximum amount remaining available to be
drawn under all such Facility Letters of Credit on or before the date three
months prior to the Facility Termination Date.
2.15.8 Nature of Obligations. (a) As among the Borrowers, the Issuers and the
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Facility Letters of Credit by, the respective beneficiaries of the
Facility Letters of Credit requested by it. In furtherance and not in limitation
of the foregoing, the Issuers and the Lenders shall not be responsible for
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any Facility Letter of Credit, even if it should in fact prove to be
in any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Facility Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of a
Facility Letter of Credit to comply fully with conditions required in order to
draw upon such Facility Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise; (v) errors in interpretation of technical terms;
(vi) misapplication by the beneficiary of a Facility Letter of Credit of the
proceeds of any drawing under such Facility Letter of Credit; or (vii) any
consequences arising from causes beyond the control of the Issuers or the
Lenders. In addition to amounts payable as elsewhere provided in this
Section 2.15, such Borrower hereby agrees to protect, indemnify, pay and save
the Administrative Agent, each Issuer and each Lender harmless from and against
any and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable attorneys’ fees) arising from the claims of third
parties against the Administrative Agent or such Issuer in respect of any
Facility Letter of Credit requested by such Borrower.

 

39



--------------------------------------------------------------------------------



 



(b) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuers or
any Lender under or in connection with the Facility Letters of Credit or any
related certificates, if taken or omitted in good faith, shall not put such
Issuer or such Lender under any resulting liability to any Borrower or relieve
any Borrower of any of its obligations hereunder to the Issuers, the
Administrative Agent or any Lender.
(c) Notwithstanding anything to the contrary contained in this Section 2.15.8, a
Borrower shall not have any obligation to indemnify the Administrative Agent,
any Issuer or any Lender under this Section 2.15 in respect of any liability
incurred by each arising primarily out of the willful misconduct of such Issuer,
as determined by a court of competent jurisdiction, or out of the wrongful
dishonor by such Issuer of a proper demand for payment made under the Facility
Letters of Credit issued by such Issuer as determined by a court of competent
jurisdiction, unless such dishonor was made at the request of such Borrower in
writing, or out of the wrongful honor by such Issuer of a demand for payment
made under the Facility Letters of Credit issued by such Issuer which demand for
payment does not comply with the conditions required in order to draw upon such
Facility Letter of Credit as determined by a court of competent jurisdiction,
unless such dishonor was made at the request of such Borrower in writing.
2.16. Swing Loans.
(a) Making of Swing Loans. The Administrative Agent may elect in its sole
discretion to make revolving loans (the “Swing Loans”) to any Borrower solely
for the Administrative Agent’s own account, from time to time prior to the
Facility Termination Date up to an aggregate principal amount at any one time
outstanding not to exceed the amount permitted by Section 2.1(c). The
Administrative Agent may make Swing Loans (subject to the conditions precedent
set forth in Article IV), provided that the Administrative Agent has received a
request in writing (or via telephone if permitted by the Administrative Agent)
from an Authorized Officer of such Borrower for funding of a Swing Loan no later
than such time required by the Administrative Agent, on the Business Day on
which such Swing Loan is requested to be made in the case of Swing Loans
denominated in U.S. Dollars, Euros or British Pounds Sterling or, if required by
the Administrative Agent, one Business Day prior to the date such Swing Loan is
requested to be made in the case of Swing Loans denominated in any other Agreed
Currency. The Administrative Agent shall not make any Swing Loan in the period
commencing one Business Day after the Administrative Agent shall have received
written notice from any Lender that one or more of the conditions contained in
Sections 4.1 or 4.2 are not then satisfied and ending upon the satisfaction or
waiver of such condition(s). Each outstanding Swing Loan shall be payable on the
Business Day following demand therefor, with interest at the rate agreed to
between the Administrative Agent and such Borrower accrued thereon, shall be
secured as part of the Obligations by the Collateral and shall otherwise be
subject to all the terms and conditions applicable to Loans, except that all
interest thereon shall be payable to the Administrative Agent solely for its own
account.
(b) Swing Loan Borrowing Requests. Each Borrower agrees to deliver promptly to
the Administrative Agent a written confirmation of each telephonic notice for
Swing Loans signed by an Authorized Officer. If the written confirmation differs
in any material respect from the action taken by the Administrative Agent, the
records of the Administrative Agent shall govern, absent manifest error.

 

40



--------------------------------------------------------------------------------



 



(c) Repayment of Swing Loans. At any time after making a Swing Loan, the
Administrative Agent may request such Borrower to, and upon request by the
Administrative Agent such Borrower shall, promptly request an Advance from all
Lenders to such Borrower and apply the proceeds of such Advance to the repayment
of any Swing Loan owing by such Borrower not later than the Business Day
following the Administrative Agent’s request. Notwithstanding the foregoing,
upon the earlier to occur of (a) three Business Days after demand is made by the
Administrative Agent, and (b) the Facility Termination Date, each Lender to such
Borrower (other than the Administrative Agent) shall irrevocably and
unconditionally purchase from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Swing Loan in an
amount equal to such Lender’s Pro Rata Share of such Swing Loan and promptly pay
such amount to the Administrative Agent in Same Day Funds. Such payment shall be
made by the other Lenders whether or not a Default is then continuing or any
other condition precedent set forth in Section 4.2 is then met and whether or
not such Borrower has then requested an Advance in such amount. If any Lender
fails to make available to the Administrative Agent, any amounts due to the
Administrative Agent from such Lender pursuant to this Section, the
Administrative Agent shall be entitled to recover such amount, together with
interest thereon at the Federal Funds Effective Rate or such other local cost of
funds rate determined by the Administrative Agent with respect to any Swing Loan
denominated in any Agreed Foreign Currency for the first three Business Days
after such Lender receives notice of such required purchase and thereafter, at
the rate applicable to such Loan, payable (i) on demand, (ii) by setoff against
any payments made to the Administrative Agent for the account of such Lender or
(iii) by payment to the Administrative Agent by the Administrative Agent of
amounts otherwise payable to such Lender under this Agreement. The failure of
any Lender to make available to the Administrative Agent its Pro Rata Share of
any unpaid Swing Loan shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent its Pro Rata Share of
any unpaid Swing Loan on the date such payment is to be made, but no Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent its Pro Rata Share of any unpaid Swing Loan.
2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.5(a), subject to clause (c)(iv) below;
(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 8.2), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each Lender affected
thereby which affects such Defaulting Lender shall require the consent of such
Defaulting Lender;
(c) if any Swing Loan Exposure or Facility LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
(i) all or any part of such Swing Loan Exposure and Facility LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Swing Loan
Exposure and Facility LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; and

 

41



--------------------------------------------------------------------------------



 



(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Loan
Exposure and (y) second, cash collateralize such Defaulting Lender’s Facility LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth herein for so long as
such Facility LC Exposure is outstanding;
(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
Facility LC Exposure pursuant to Section 2.17(c), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.15.6(b)
with respect to such Defaulting Lender’s Facility LC Exposure during the period
such Defaulting Lender’s Facility LC Exposure is cash collateralized;
(iv) if the Facility LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.17(c), then the fees payable to the Lenders pursuant to
Section 2.5(a) and Section 2.15.6(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; or
(v) if any Defaulting Lender’s Facility LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.17(c), then, without
prejudice to any rights or remedies of the Issuers or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such Facility LC Exposure) and letter of credit fees payable
under Section 2.15.6(b) with respect to such Defaulting Lender’s Facility LC
Exposure shall be payable to the Issuers until such Facility LC Exposure is cash
collateralized and/or reallocated;
(d) so long as any Lender is a Defaulting Lender, the Issuers shall not be
required to issue, amend or increase any Facility Letter of Credit (and it is
acknowledged that the Administrative Agent is not be required to fund any Swing
Loan at any time) and, unless it is satisfied that the related exposure will be
100% covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrowers in accordance with Section 2.17(c),
and participating interests in any such newly issued or increased Facility
Letter of Credit or newly made Swing Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and
(e) notwithstanding anything herein to the contrary, any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise) shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent (other than to the
Administrative Agent as the lender of Swing Loans) hereunder, (ii) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Issuers or the Administrative Agent (in its capacity as the lender of Swing
Loans) hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swing Loan or Facility
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (iv) fourth, if so determined by the Administrative Agent
and such Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to such Borrower or the Lenders as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
or any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or reimbursement obligations in respect of LC Disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.2 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

 

42



--------------------------------------------------------------------------------



 



If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Administrative Agent or any Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Issuer shall be
required to issue, amend or increase any Facility Letter of Credit, unless the
Issuer shall have entered into arrangements with the applicable Borrowers or
such Lender, satisfactory to the Administrative Agent or such Issuer, as the
case may be, to defease any risk to it in respect of such Lender hereunder. It
is acknowledged that the Administrative Agent is not required to fund any Swing
Loan at any time.
In the event that the Administrative Agent, the Company and the Issuers each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swing Loan Exposure and Facility
LC Exposure of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swing Loans) as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Pro Rata Share.
2.18 Collateral Security; Further Assistance.
(a) As security for the payment of the Obligations, the Company shall execute
and deliver, or cause to be executed and delivered, to the Lenders and the
Administrative Agent Loan Documents granting the following: first priority liens
and security interests, pursuant to Pledge Agreements, on 65% of the present and
future Capital Stock of certain present and future Foreign Subsidiaries and
Guaranties of certain present and future Domestic Subsidiaries such that, at all
times, the Domestic Subsidiaries which are not Guarantors and the Foreign
Subsidiaries that are owned directly by the Company or any Domestic Subsidiary
that do not have 65% of their Capital Stock pledged pursuant to Pledge
Agreements do not, if considered in the aggregate as a single Subsidiary,
constitute a Significant Subsidiary. For purposes of this Section 2.18, the
assets of any Subsidiary shall be calculated based on the consolidated assets of
such Subsidiary and its Subsidiaries. In connection with the delivery of any
such Guaranties and Pledge Agreements, the Company shall provide such other
documentation to the Administrative Agent, including, without limitation, one or
more opinions of counsel satisfactory to the Administrative Agent, corporate
documents and resolutions, which in the reasonable opinion of the Administrative
Agent is necessary or advisable in connection therewith.
(b) Each of the Borrowers agrees that it will execute and deliver, and cause
each Guarantor to execute and deliver, promptly upon the request of the
Administrative Agent, such additional Collateral Documents and other agreements,
documents and instruments, each in form and substance satisfactory to the
Administrative Agent, sufficient to grant to the Administrative Agent, for the
benefit of the relevant Lenders and the Administrative Agent, the liens and
security interests contemplated by this Agreement and the Collateral Documents.

 

43



--------------------------------------------------------------------------------



 



2.19 Optional Increase in Commitments.
(a) Subject to the conditions set forth below, the Company may, upon at least
ten (10) days (or such other period of time agreed to between the Administrative
Agent and the Company) prior written notice to the Administrative Agent,
increase the Aggregate Commitments from time to time, either by designating a
lender not theretofore a Lender to become a Lender (such designation to be
effective only with the prior written consent of the Administrative Agent which
shall not be unreasonably withheld) or by agreeing with an existing Lender that
such Lender’s Commitment shall be increased (thus increasing the Aggregate
Commitments); provided that:
(i) no Default or Unmatured Default shall have occurred and be continuing
hereunder as of the effective date of such increase;
(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;
(iii) the amount of each such increase in the Aggregate Commitments shall not be
less than $10,000,000 (or such other minimum amount agreed to between the
Administrative Agent and the Company), and shall not cause the sum of (x) the
aggregate increases in the Commitments under this Section 2.19(a) plus (y) the
outstanding amount of all New Term Loans made under Section 2.19(b) to exceed
$70,000,000;
(iv) the Borrowers and any applicable Lender or lender not theretofore a Lender,
shall execute and deliver to the Administrative Agent, a Lender Addition and
Acknowledgement Agreement, in form and substance reasonably satisfactory to the
Administrative Agent and acknowledged by the Administrative Agent and each
Borrower;
(v) no existing Lender shall be obligated in any way to increase any of its
Commitments unless it has executed and delivered a Lender Addition and
Acknowledgement Agreement;
(vi) the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the Company shall have complied with
such other conditions in connection with such increase as may be reasonably
required by the Administrative Agent;
(vii) the interest rates paid with respect to the increased Commitment shall be
identical to those payable with respect to the existing Commitments;
(viii) the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request; and
(ix) a new Lender may not be the Borrower or any Affiliate or Subsidiary of the
Borrower.
Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such other Lender shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. Upon its receipt of a Lender Addition and
Acknowledgement Agreement together with any note or notes, if requested, subject
to such addition and assumption and the written consent to such addition and
assumption, the Administrative Agent shall, if such Lender Addition and
Acknowledgement Agreement has been completed and the other

 

44



--------------------------------------------------------------------------------



 



conditions described in this Section 2.19 have been satisfied: (x) accept such
Lender Addition and Acknowledgement Agreement; (y) record the information
contained therein in the Register; and (z) give prompt notice thereof to the
Lenders and the Company and deliver to the Lenders a schedule reflecting the new
Commitments. The Lenders (new or existing) shall accept an assignment from the
existing Lenders, and the existing Lenders shall make an assignment to the new
or existing Lender accepting a new or increased Commitment, of a direct or
participation interest in each then outstanding Loan and Facility Letter of
Credit such that, after giving effect thereto, all Credit Exposure hereunder is
held ratably by the Lenders in proportion to their respective Commitments.
Assignments pursuant to the preceding sentence shall be made in exchange for the
principal amount assigned plus accrued and unpaid interest and facility and
letter of credit fees. The Borrowers shall make any payments under Section 3.4
resulting from such assignments.
(b) Subject to the conditions set forth below, the Company may, upon at least
ten (10) days (or such other period of time agreed to between the Administrative
Agent and the Company) prior written notice to the Administrative Agent, request
a new credit facility which is a term loan (a “New Term Loan”); provided that:
(i) no Default or Unmatured Default shall have occurred and be continuing
hereunder as of the effective date of such increase;
(ii) the representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (except that
any representation or warranty which is already qualified as to materiality or
by reference to Material Adverse Effect shall be true and correct in all
respects) on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;
(iii) the amount of each such New Term Loan shall not be less than $10,000,000
(or such other minimum amount agreed to between the Administrative Agent and the
Company), and shall not cause the sum of (x) the aggregate increases in the
Commitments under Section 2.19(a) plus (y) the outstanding amount of any such
New Term Loan (and any other New Term Loans made under this Section 2.19(b)) to
exceed $70,000,000;
(iv) the Company and any applicable Lender or lender not theretofore a Lender,
shall execute and deliver to the Administrative Agent, a Lender Addition and
Acknowledgement Agreement, in form and substance reasonably satisfactory to the
Administrative Agent and acknowledged by the Administrative Agent and the
Company;
(v) no existing Lender shall be obligated in any way to make any New Term Loan
unless it has executed and delivered a Lender Addition and Acknowledgement
Agreement;
(vi) the Administrative Agent shall consent (which consent shall not be
unreasonably withheld) to such increase and the Company shall have complied with
such other conditions in connection with such increase as may be reasonably
required by the Administrative Agent;
(vii) the Administrative Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Administrative Agent may
reasonably request;
(viii) the interest rates and fees applicable to the New Term Loan shall be
determined by the Company, the Administrative Agent and the Lenders thereunder;

 

45



--------------------------------------------------------------------------------



 



(ix) the New Term Loans shall constitute “Loans” for all purposes of the Loan
Documents;
(x) this Agreement and the other Loan Documents may be amended in a writing
executed and delivered by the Borrowers and the Administrative Agent to reflect
any technical changes necessary to give effect to such New Term Loan in
accordance with its terms as set forth herein, which may include the addition of
such New Term Loan as a separate facility;
(xi) such New Term Loan is on the same terms and conditions as those set forth
in this Agreement, except as set forth in (viii) above or to the extent
reasonably satisfactory to the Administrative Agent; and
(xii) a new Lender may not be the Company or any Affiliate or Subsidiary of the
Company.
(c) This provisions of Sections 2.19(a) and (b) shall supersede any provisions
in Section 8.2 or with respect to pro rata payments or distributions to the
contrary.
2.20 Amendment and Restatement. This Agreement amends and restates the Existing
Credit Agreement as of the date hereof. All loans and letters of credit
outstanding under the Existing Credit Agreement shall constitute Loans and
Facility Letters of Credit under this Agreement and all fees and other
obligations accrued under the Existing Credit Agreement as of the date of this
Agreement will be paid under this Agreement according to the terms of this
Agreement. The Loans and Facility Letters of Credit and other obligations
pursuant hereto are issued in exchange and replacement for the loans, letters of
credit other obligations under the Existing Credit Agreement, shall not be a
novation or satisfaction thereof and shall be entitled to and secured by the
same collateral with the same priority. The Lenders and each Existing Lender
which will not continue as a Lender hereunder (an “Exiting Lender”) will make
such payments among themselves as directed by the Administrative Agent so that,
after giving effect thereto, each Lender will hold its Pro Rata Share of the
outstanding Aggregate Credit Exposure on the Effective Date and with Interest
Periods that all begin on the Effective Date and the Company shall be liable for
any breakage costs under Section 3.4. All parties hereto acknowledge that this
Agreement, as it may be amended, restated or otherwise modified from time to
time, constitutes the “Existing Loan Agreement” as defined in the Intercreditor
Agreement. The Company acknowledges and agrees that the Pledge Agreements are
hereby ratified and confirmed and shall remain in full force and effect, it has
no defense, offset, counterclaim or other claim or dispute with respect thereto
and such Pledge Agreements are “Stock Pledge Documents” as defined in the
Intercreditor Agreement.

 

46



--------------------------------------------------------------------------------



 



ARTICLE III
CHANGE IN CIRCUMSTANCES, TAXES
3.1 Yield Protection. If after the date hereof any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change or modification thereof, or any
interpretation thereof, or the compliance of any Lender therewith,

  (a)  
subjects any Lender or any applicable Lending Installation to any tax, duty,
charge or withholding on or from payments due from any Borrower or changes the
basis of taxation of payments to any Lender in respect of its Loans or other
amounts due it hereunder (excluding income taxes and franchise taxes (imposed in
lieu of income taxes) imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein, other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), or
    (b)  
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Fixed Rate Advances), or
    (c)  
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation of making, funding or maintaining
loans or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with loans, or requires any Lender or any applicable
Lending Installation to make any payment calculated by reference to the amount
of loans held or interest received by it, by an amount deemed material by such
Lender,

then, within 15 days of demand by such Lender, the affected Borrower shall pay
such Lender that portion of such increased expense incurred or reduction in an
amount received which such Lender determines is attributable to making, funding
and maintaining its Loans or its Commitments.
3.2 Changes in Capital Adequacy Regulations. If a Lender determines that the
amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, then, within 15 days of demand by such
Lender, the Company shall pay such Lender the amount necessary to compensate for
any shortfall in the rate of return on the portion of such increased capital
which such Lender determines is attributable to this Agreement, its Loans or its
obligation to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy). “Change” means (a) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (b) any adoption of or
change in any other law, governmental or quasi-governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any corporation controlling any Lender; provided, however, for purposes of
this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines, rules, regulations or directives in connection
therewith are deemed to have gone into effect and adopted after the date of this
Agreement. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.

 

47



--------------------------------------------------------------------------------



 



3.3 Availability of Types of Advances. If any Lender determines that maintenance
of its Fixed Rate Loans at a suitable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, or if the Required Lenders with respect to Eurodollar Loans or the
majority (by amount) of Non-Pro Rata Lenders with respect to Non-Pro Rata Loans
to any Non-Pro Rata Borrower determine that (i) deposits of a currency, type and
maturity appropriate to match fund Eurodollar or Eurocurrency Loans are not
available or (ii) the interest rate applicable to a Fixed Rate Loan does not
accurately reflect the cost of making or maintaining such Loans, then the
Administrative Agent shall suspend the availability of the affected Type of
Loans and require any Loans of the affected Type to be repaid at the end of the
Interest Period for the affected Loan. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Foreign Currency, if there shall occur on or prior to the date of
such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Administrative Agent or the Required Lenders
make it impracticable for the Fixed Rate Loans comprising such Advance to be
denominated in the Agreed Currency specified by a borrower, then the
Administrative Agent shall forthwith give notice thereof to such Borrower and
the Lenders, and such Loans shall not be made.
3.4 Funding Indemnification. If any payment of a Fixed Rate Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Fixed Rate Advance is not
made on the date specified by a Borrower for any reason other than default by
the Lenders, such Borrower will indemnify each Lender for any reasonable loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits acquired to fund or maintain the
Fixed Rate Advance.
3.5 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Fixed Rate Loans to reduce any liability of a Borrower to such Lender under
Sections 3.1 and 3.2 or to avoid the unavailability of a Type of Advance under
Section 3.3, so long as such designation is not disadvantageous to such Lender
in any material respect. Each Lender shall deliver a written statement of such
Lender to the applicable Borrower (with a copy to the Administrative Agent) as
to the amount due, if any, under Section 3.1, 3.2 or 3.4. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall state that amounts determined in accordance
with such procedures are being charged by such Lender to other borrowers with
credit facilities similar to this Agreement and credit characteristics
comparable to the Company as determined by such Lender and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such sections in connection with a Fixed
Rate Loans shall be calculated as though each Lender funded such Loans through
the purchase of a deposit of the type and maturity corresponding to the deposit
used as a reference in determining the interest rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the applicable Borrower of such written statement. The
obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.6 shall survive
payment of the Obligations and termination of this Agreement. The Borrowers
shall have no obligation to compensate any Lender with respect to amounts
provided in Sections 3.1, 3.2, 3.4 or 3.6 with respect to any period prior to
the date which is 120 days prior to the date such Lender delivers its written
statement hereunder requesting compensation.

 

48



--------------------------------------------------------------------------------



 



3.6 Taxes.
3.6.1 All payments of principal and interest made by the Borrowers under this
Agreement and any Note, if any, and all Reimbursement Obligations with respect
to Facility Letters of Credit shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding income taxes and franchise taxes
(imposed in lieu of income taxes) imposed on the Administrative Agent or any
Lender as a result of a present or former connection between the Administrative
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Lender having executed, delivered or performed its obligations or received
a payment under, or enforced, this Agreement or any other Loan Document). If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Administrative Agent, any Issuer or any Lender hereunder or under
any Note or Facility Letter of Credit, the amounts so payable to the
Administrative Agent, such Issuer or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates and in the amounts specified in this Agreement provided,
however, that (i) with respect to any Loan or Facility Letter of Credit in U.S.
Dollars to the Company, the Company shall not be required to increase any such
amounts payable to any Lender that is not organized under the laws of the United
States of America or a state thereof if such Lender fails to comply with the
requirements of Section 3.6.2, (ii) with respect to any Loan or Facility Letter
of Credit in any Agreed Foreign Currency, a Borrower shall not be required to
increase any such amounts payable to any Lender if such Lender fails to comply
with the requirements of Section 3.6.3 and (iii) with respect to any Foreign
Currency Loan or any Foreign Currency Facility Letter of Credit, the Foreign
Subsidiary Borrower shall not be required to increase any such amounts payable
to any Lender or the Administrative Agent to the extent such Lender could avoid
the payment of such amount by changing its Lending Installation, provided that
any such change in any Lending Installation shall not be required if such Lender
cannot change its Lending Installation for any reason or such Lender has
determined that it is disadvantageous to it to do so. Whenever any Non-Excluded
Taxes are payable by a Borrower, as promptly as possible thereafter such
Borrower shall send to the Administrative Agent for its own account or for the
account of such Lender, as the case may be, a certified copy of an original
official receipt received by such Borrower showing payment thereof. If a
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, such Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
3.6.2 Each Lender that is not incorporated under the laws of the United States
of America or a state thereof shall:
(a) at least five Business Days before the date of the initial payment to be
made by the Company under this Agreement to such Lender, deliver to the Company
and the Administrative Agent (i) one or more (as the Company or Administrative
Agent may reasonably request) Forms W-8ECI, W-8BEN, W-8IMY (as applicable) or
other applicable form, certificate or document prescribed by the United States
Internal Revenue Service, certifying in either case that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
U.S. federal income taxes, and (ii) a U.S. Internal Revenue Form W-8 or W-9, or
successor applicable form, as the case may be, and certify that it is entitled
to an exemption from U.S. backup withholding tax;
(b) deliver to the Company and the Administrative Agent two further copies of
any such form or certification at least five Business Days before the date that
any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Administrative Agent and the Company;

 

49



--------------------------------------------------------------------------------



 



(c) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the
Administrative Agent; and
(d) file amendments to such forms as and when required; and each Lender (or
Transferee) that is incorporated or organized under the laws of the United
States of America or a State thereof shall provide two properly completed and
duly executed copies of Form W-9, or successor applicable form, at the times
specified for delivery of forms under this Section 3.6.2 unless an event
(including, without limitation, any change in treaty, law or regulation) has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Company and the Administrative Agent; provided, however, that the Company may
rely upon such forms provided to the Company for all periods prior to the
occurrence of such event. Each Person that shall become a Lender or a
Participant pursuant to Section 13.2 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements required pursuant to this Section, provided that in the case of such
Participant, the obligations of such Participant pursuant to this Section 3.6.2
shall be determined as if such Participant were a Lender, except that such
Participant shall furnish all such required forms, certifications and statements
to the Lender from which the related participation shall have been purchased.
(e) comply with any certification, documentation, information or other reporting
necessary to establish an exemption from withholding under FATCA and shall
provide any other documentation reasonably requested by the Company or the
Administrative Agent sufficient for the Administrative Agent and the Company to
comply with their obligations under FATCA and to determine that such Lender has
complied with such applicable reporting requirements.
3.6.3 Each Lender that is not incorporated or organized under the laws of the
jurisdiction (a) under the laws of which a Foreign Subsidiary Borrower is
incorporated or organized, or (b) in which such Foreign Subsidiary Borrower is
located, and, in either case, is a Lender to such Foreign Subsidiary Borrower
shall, upon request by such Foreign Subsidiary Borrower, within a reasonable
period of time after such request, deliver to such Foreign Subsidiary Borrower
or the applicable governmental or taxing authority, as the case may be, any form
or certificate required in order that any payment by such Foreign Subsidiary
Borrower under this Agreement or any Notes to such Lender may be made free and
clear of, and without deduction or withholding for or on account of any
Non-Excluded Tax (or to allow any such deduction or withholding to be at a
reduced rate) imposed on such payment under the laws of the jurisdiction under
which such Foreign Subsidiary Borrower is incorporated or organized, provided
that such Lender is legally entitled to complete, execute and deliver such form
or certificate and such completion, execution or submission would not prejudice
the legal position of such Lender.
3.6.4 Each Lender agrees to use reasonable efforts to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 3.6, provided
that such effort shall not impose on any such Lender any additional costs or
legal or regulatory burdens deemed by such Lender in its reasonable judgment to
be material. In the event that any Lender determines that any event or
circumstance that will lead to a claim by it under this Section 3.6 has occurred
or will occur, such Lender will use its best efforts to so notify the Company in
writing, provided that any failure to provide such notice shall in no way impair
the rights of any Lender to demand and receive compensation under this
Section 3.6.

 

50



--------------------------------------------------------------------------------



 



3.6.5 Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrowers (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. If the U.S. Internal Revenue Service or any
other governmental authority of the United States or any other country or any
political subdivision thereof asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or properly completed, because
such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all costs and expenses
related thereto (including attorneys fees and time charges of attorneys for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent). The obligations of the Lenders under this Section 3.6.5 shall survive
the payment of the Obligations and termination of this Agreement.
3.7 Substitution of Lender. If (a) the obligation of any Lender to make or
maintain Eurodollar Loans has been suspended pursuant to Section 3.3 when not
all Lenders’ obligations to do so have been suspended, (b) any Lender has
demanded compensation under Sections 3.1 or 3.2 when all Lenders have not done
so, (c) any Lender is a Defaulting Lender, or (d) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 8.2 or any other provision of any Loan Document that
requires the consent of all affected Lenders and with respect to which the
Required Lenders shall have granted their consent, the Company shall have the
right, if no Default then exists, to replace such Lender (a “Replaced Lender”)
with one or more other lenders (collectively, the “Replacement Lender”)
acceptable to the Administrative Agent, provided that (i) at the time of any
replacement pursuant to this Section 3.7, the Replacement Lender shall enter
into one or more Assignments pursuant to which the Replacement Lender shall
acquire the Commitments and outstanding Loans and other obligations of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum of (A) the amount of principal of,
and all accrued interest on, all outstanding Loans of the Replaced Lender,
(B) the amount of all accrued, but theretofore unpaid, fees owing to the
Replaced Lender hereunder and (C) the amount which would be payable by the
Borrowers to the Replaced Lender pursuant to Section 3.4, if any, if the
Borrowers prepaid at the time of such replacement all of the Loans of such
Replaced Lender outstanding at such time and (ii) all obligations of the
Borrowers then owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon the execution of the respective
Assignments, the payment of amounts referred to in clauses (i) and (ii) above
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the Borrowers, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder. The provisions of this Agreement
(including without limitation Sections 3.4 and 10.7) shall continue to govern
the rights and obligations of a Replaced Lender with respect to any Loans made
or any other actions taken by such lender while it was a Lender. Nothing herein
shall release any Defaulting Lender from any obligation it may have to any
Borrower, the Administrative Agent, Issuer or any other Lender.

 

51



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS PRECEDENT
4.1 Closing Conditions. On the date hereof, the Borrowers shall furnish, or
shall cause to be furnished, to the Administrative Agent, with sufficient copies
for the Lenders, each of the following:

  (a)  
Copies of the articles of incorporation or similar organizational documents of
each Borrower and, at or promptly after the date hereof, each Guarantor,
together with all amendments thereto, and a certificate of good standing or
similar governmental evidence of corporate existence, all certified by the
Secretary or an Assistant Secretary of each Borrower and each Guarantor.
    (b)  
Copies, certified by the Secretary or an Assistant Secretary or other duly
authorized representative of each Borrower and each Guarantor, of its by-laws
and of its Board of Directors’ resolutions (and resolutions of other bodies, if
any are deemed necessary by counsel for any Lender) authorizing the execution of
the Loan Documents.
    (c)  
An incumbency certificate, executed by the Secretary or an Assistant Secretary
of each Borrower and each Guarantor, which shall identify by name and title and
bear the signature of the officers of such Borrower or such Guarantor authorized
to sign the applicable Loan Documents and to make borrowings hereunder, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower or such Guarantor.
    (d)  
An opening compliance certificate, signed by any Designated Financial Officer of
the Company, in a form satisfactory to the Administrative Agent.
    (e)  
A written opinion of the Borrowers’ and Guarantors’ counsel, addressed to the
Lenders, in a form acceptable to the Administrative Agent.
    (f)  
Executed copies of the Consent and Amendment of Collateral Documents and any
additional Collateral Documents, Guaranties and other agreements, certificates,
lien searches and other documents in connection therewith requested by the
Administrative Agent, each duly executed by the Borrowers or the Guarantors, as
appropriate.
    (g)  
Copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
any Borrower or any Guarantor in connection with the execution, delivery and
performance of the Loan Documents or the transactions contemplated hereby or
thereby or as a condition to the legality, validity or enforceability of the
Loan Documents, certified as true and correct in full force and effect as of the
Effective Date by a duly authorized officer of the Borrowers, or if none is
required, a certificate of such officer to that effect.
    (h)  
The Guaranty executed by all of the Guarantors.
    (i)  
Payment of all fees owing by the Borrowers and the Guarantors as of the
Effective Date.
    (j)  
Satisfactory results of all due diligence required by the Administrative Agent
or the Required Lenders, including a review of all contingent liabilities, a
review of contracts and insurance, a review of all litigation, and environmental
matters and other due diligence.

 

52



--------------------------------------------------------------------------------



 



  (k)  
Executed agreements from each Exiting Lender in form satisfactory to the
Administrative Agent, and all parties hereto (i) agree that such agreements will
constitute an assignment of the each Exiting Lender’s interest under the
Existing Agreement to the Lenders to effectuate the Commitments and Pro Rata
Shares contemplated by this Agreement and (ii) acknowledge that each Exiting
Lender will not be a party hereto.
    (l)  
Copies of the unqualified audited consolidated financial statements of the
Company and its Subsidiaries for the fiscal year ended December 31, 2009 and
copies of the internally prepared consolidated financial statements of the
Company and its Subsidiaries for the fiscal quarter ended June 30, 2010,
together with prospective financial statements for the Company and its
Subsidiaries, in each case in form and substance satisfactory to the
Administrative Agent.
    (m)  
Since December 31, 2009, evidence reasonably satisfactory to the Administrative
Agent that there has been no change in the business, property, prospects,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.
    (n)  
Such other agreements and documents, and the satisfaction of such other
conditions as may be required by the Administrative Agent.

4.2 Each Advance. The Lenders shall not be required to make any Loans nor shall
any Issuer be required to issue any Letter of Credit, unless on the applicable
Borrowing Date, both before and after giving effect on a pro forma basis to such
Loan or Letter of Credit:
(a) There exists no Default or Unmatured Default.
(b) The representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of such Borrowing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date;
(c) All legal matters incident to the making of such Loans or the issuance of
such Facility Letter of Credit shall be satisfactory to the Administrative Agent
and its counsel.
(d) If such Loan is an initial Loan to a Foreign Subsidiary Borrower, the
Administrative Agent shall have received a Foreign Subsidiary Opinion in respect
of such Foreign Subsidiary Borrower and such other documents requested by the
Administrative Agent.
Each Borrowing notice with respect to each borrowing by a Borrower hereunder or
each request for an issuance of a Facility Letter of Credit shall constitute a
representation and warranty by the Company and such Borrower that the conditions
contained in Sections 4.2(a), (b) and (c) have been satisfied.

 

53



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES
Each of the Company and the Foreign Subsidiary Borrowers (insofar as the
representations and warranties set forth below relate to such Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:
5.1 Corporate Existence and Standing. Each of the Company and its Subsidiaries
is a corporation, partnership, limited liability company or other organization,
duly organized and validly existing under the laws of its jurisdiction of
organization and has all requisite corporate, partnership, company or similar
authority to conduct its business as presently conducted.
5.2 Authorization and Validity. Each Borrower has the corporate or other power
and authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by each of the
Borrowers of the Loan Documents and the performance of their obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which they are a party constitute legal, valid and binding
obligations of the Borrowers enforceable against the Borrowers in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrowers of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Subsidiaries or the Company’s or any
Subsidiary’s articles of incorporation, code of regulations or by-laws or the
provisions of any material indenture, instrument or agreement to which the
Company or any of its Subsidiaries is a party or is subject, or by which it, or
its Property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien (other than any Lien permitted
by Section 6.14) in, of or on the Property of the Company or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. Other than
those which have been obtained, no order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.
5.4 Financial Statements. All financial statements of the Company and its
Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
in all material respects the consolidated financial condition and operations of
the Company and its Subsidiaries.
5.5 Material Adverse Change. Since December 31, 2009, there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of the Company and its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect.
5.6 Taxes. The Company and its Subsidiaries have filed all United States federal
tax returns and all other material tax returns which are required to be filed by
any Governmental Authority and have paid all taxes shown as due pursuant to said
returns or pursuant to any assessment received by the Company or any of its
Subsidiaries by any Governmental Authority, except such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien (other than as
permitted by Section 6.14) exists. No material tax liens have been filed and no
claims are being asserted with respect to any such taxes, other than as
permitted by Section 6.14.

 

54



--------------------------------------------------------------------------------



 



5.7 Litigation and Contingent Obligations. Except as set forth on Schedule 5.7
hereto, there is no litigation, arbitration or proceeding pending or, to the
knowledge of any of the Company’s executive officers, any governmental
investigation or inquiry pending or any litigation, arbitration, governmental
investigation, proceeding or inquiry threatened against or affecting the Company
or any of its Subsidiaries which could reasonably be expected to have a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of the
Loans or Advances. Other than any liability incident to such litigation,
arbitration or proceedings listed on Schedule 5.7, the Company and its
Subsidiaries have no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.4.
5.8 Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Subsidiaries of the Company as of the date of this Agreement, setting forth
their respective jurisdictions of incorporation or organization and the
percentage of their respective capital stock owned by the Company or other
Subsidiaries. All of the issued and outstanding shares of Capital Stock of such
Subsidiaries held by the Company have been duly authorized and issued and are
fully paid and non-assessable.
5.9 ERISA. Each member of the Controlled Group has fulfilled its material
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan. Each member of the Controlled Group is in material
compliance with the applicable provisions of ERISA and the Code with respect to
each Plan except where such non compliance would not have a Material Adverse
Effect. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event which has or may result
in any material liability has occurred with respect to any Plan, and no steps
have been taken to reorganize or terminate any Single Employer Plan. No member
of the Controlled Group has (i) sought a waiver of the minimum funding standard
under Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Single Employer Plan or Multiemployer Plan, or
made any amendment to any Plan, which has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code or (iii) incurred any material, actual liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
5.10 Accuracy of Information. No information, exhibit or report furnished by the
Company or any of its Subsidiaries in writing to the Administrative Agent or to
any Lender in connection with the negotiation of the Loan Documents contained
any material misstatement of fact or omitted to state a material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances in which made, as of the date thereof.
5.11 Regulations T, U and X. Neither the Company nor any of its Subsidiaries
extends or maintains, in the ordinary course of business, credit for the
purpose, whether immediate, incidental, or ultimate, of buying or carrying
margin stock (within the meaning of Regulations T, U or X of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
Advance will be used for the purpose, whether immediate, incidental, or
ultimate, of buying or carrying any such margin stock or maintaining or
extending credit to others for such purpose. After applying the proceeds of each
Advance, such margin stock will not constitute more than 25% of the value of the
assets (either of the Company alone or of the Company and its Subsidiaries on a
consolidated basis) that are subject to any provisions of any Loan Document that
may cause the Advances to be deemed secured, directly or indirectly, by such
margin stock. The Company and its Subsidiaries are in compliance with
Section 6.2.
5.12 Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party (including any agreement or
instrument evidencing or governing Indebtedness), which default could reasonably
be expected to have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------



 



5.13 Compliance With Laws. The Company and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply could reasonably be expected to
have a Material Adverse Effect.
5.14 Plan Assets; Prohibited Transactions. The Company and its Subsidiaries have
not engaged in any prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code which could result in any material liability;
and neither the execution of this Agreement nor the making of Loans (assuming
that the Lenders do not fund any of the Loans with any “plan assets” as defined
above) hereunder give rise to a non-exempt prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.
5.15 Environmental Matters. In the ordinary course of its business, the officers
of the Company consider the effect of Environmental Laws on the business of the
Company and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Company and its Subsidiaries due
to Environmental Laws. Except as set forth on Schedule 5.15 hereto, on the basis
of this consideration, the Company has reasonably concluded that Environmental
Laws cannot reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any Subsidiary has received any notice to the effect that its
operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.
5.16 Investment Company Act. No Borrower is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
5.17 Foreign Subsidiary Borrowers. (a) Except as described on Schedule 5.8, each
Foreign Subsidiary Borrower is a direct or indirect Wholly-Owned Subsidiary of
the Company (excluding director qualifying shares); and
(b) Each Foreign Subsidiary Borrower will have, upon becoming a party hereto,
all right and authority to enter into this Agreement and each other Loan
Document to which it is a party, and to perform all of its obligations under
this and each other Loan Document to which it is a party; all of the foregoing
actions will have been taken prior to any request for Loans by such Borrower,
duly authorized by all necessary action on the part of such Borrower, and when
such Foreign Subsidiary Borrower becomes a party hereto, this Agreement and each
other Loan Document to which it is a party will constitute valid and binding
obligations of such Borrower enforceable in accordance with their respective
terms except as such terms may be limited by the application of bankruptcy,
moratorium, insolvency and similar laws affecting the rights of creditors
generally and by general principles of equity.
5.18 Ownership of Properties. On the Effective Date, the Company and its
Subsidiaries will have good title, free of all Liens (other than as permitted by
Section 6.14), to all Property and assets reflected in the financial statements
as owned by it.

 

56



--------------------------------------------------------------------------------



 



5.19 Solvency. (i) Immediately after the consummation of the transactions to
occur on the Effective Date and immediately following the making of each Loan,
if any, made on the Effective Date and after giving effect to the application of
the proceeds of such Loans, (a) the fair value of the assets of the Company and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Company and
its Subsidiaries on a consolidated basis; (b) the present fair saleable value of
the Property of the Company and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Company and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Company and its
Subsidiaries on a consolidated basis will not have unreasonable small capital
with which to conduct the business in which they are engaged as such businesses
are now conducted and are proposed to be conducted after the Effective Date.
5.20 Collateral Documents. Except as set forth on Schedule 6.14, the Collateral
Documents grant a first priority, perfected and enforceable lien and security
interest on all Collateral subject to the Collateral Documents, which lien and
security interest is not void or voidable.
5.21 Labor Controversies. There are no labor controversies pending or, to the
best of the Company’s knowledge, threatened against the Company or any
Subsidiary, which could have a Material Adverse Effect.
5.22 Burdensome Obligations. The Company does not presently anticipate that
future expenditures needed to meet the provisions of federal or state statutes,
orders, rules or regulations will be so burdensome as to cause a Material
Adverse Effect.
5.23 Intellectual Property. Each of the Company and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, service marks, copyrights,
technology, know-how and processes necessary for the conduct of its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or license which could not be reasonably be expected to have a Material
Adverse Effect. No claim has been asserted and is pending by any Person
challenging or questioning the use by the Company or any of its Subsidiaries of
any such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Company or any of its Subsidiaries know of
any valid basis for any such claim. To the knowledge of the Company, the use of
such Intellectual Property by the Company and each of its Subsidiaries does not
infringe on the rights of any Person, and, to the knowledge of the Company, no
such Intellectual Property of the Company and its Subsidiaries has been
infringed, misappropriated or diluted by any other Person except for such
claims, infringements, misappropriation and dilution that, in the aggregate,
could not have a Material Adverse Effect.

 

57



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
6.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting enabling it to provide consolidated financial
statements for the Company and each Subsidiary in accordance with GAAP and
furnish to the Lenders:
(i) As soon as available, but in any event within 90 days after the end of each
fiscal year of the Company or at such earlier time as the SEC may require the
Company to deliver its Form 10-K (commencing with the fiscal year ended
December 31, 2010), an unqualified (except for qualifications relating to
changes in accounting principles or practices reflecting changes in generally
accepted accounting principles and required or approved by the Company’s
independent certified public accountants) audit report certified by nationally
recognized independent certified public accountants certifying that the
Company’s consolidated financial statements are fairly stated in all material
respects, in accordance with GAAP for itself and the Subsidiaries, including
balance sheets as of the end of such period, related income statements, and
statements of cash flows, accompanied by a certificate of said accountants that,
in the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.
(ii) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company or at such
earlier time as the SEC may require the Company to deliver its Form 10-Q
(commencing with the fiscal quarter ended September 30, 2010), for itself and
the Subsidiaries, consolidated unaudited balance sheets as at the close of each
such period and related income statement and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by a Designated Financial Officer of the Company.
(iii) Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in a form reasonably acceptable to the
Administrative Agent signed by a Designated Financial Officer of the Company
(x) showing the calculations necessary to determine compliance with this
Agreement (including Sections 2.18(a), 6.19, 6.20 and 6.23) and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof and (y) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
Company’s audited financial statements for the fiscal year ending December 31,
2009, and if any such change has occurred, specifying such change in reasonable
detail and the effect of such change on the financial statements accompanying
such certificate;
(iv) As soon as possible and in any event within 5 Business Days after
(x) receipt by the Company, and (y) a determination is made by the Company
concerning a Material Adverse Effect with respect thereto, a copy of (a) any
notice or claim to the effect, that the Company or any of its Subsidiaries is or
may be liable to any Person as a result of the release by the Company, any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
Company or any of its Subsidiaries, and (c) any notice of occurrence of any
Reportable Event, which, in each case, could reasonably be expected to have a
Material Adverse Effect.
(v) Promptly after the sending or filing thereof, copies of all reports, proxy
statements and financial statements which the Company or any of its Subsidiaries
sends to or files with any of their respective security holders or any
securities exchange or the SEC pertaining to the Company or any of its
Subsidiaries as the issuer of securities:
(vi) Promptly and in any event within 10 Business Days after receipt, a copy of
any management letter or comparable analysis prepared by the auditors for the
Company or any of its Subsidiaries;

 

58



--------------------------------------------------------------------------------



 



(vii) Within 60 days after the end of each fiscal year of the Company, a budget
and forecast prepared by the Company for such fiscal year in detail satisfactory
to the Administrative Agent;
(viii) Promptly, such other information respecting the business, properties,
operations or condition, financial or otherwise, of the Company or any of their
respective Subsidiaries as any Lender or the Administrative Agent may from time
to time reasonably request.
Information required to be delivered pursuant to this Section 6.1 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Company’s website at
http://www.myersindustries.com. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.
6.2 Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of all Advances for working capital or general corporate purposes,
including strategic alliances, and to repay outstanding Advances. None of the
proceeds of any of the Advances made under this Agreement will be used, whether
directly or indirectly, in violation of any applicable law or regulation,
including without limitation Regulations T, U or X, or to purchase or carry any
Margin Stock.
6.3 Notice of Default. The Company will, and will cause each Subsidiary to, give
prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.
6.4 Conduct of Business. The Company will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same fields of enterprise
as it is presently conducted and to do all things necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
organization (subject to Section 6.11) and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except in any such case where such failure would not reasonably be expected to
have a Material Adverse Effect.
6.5 Taxes. The Company will, and will cause each Subsidiary to, timely file,
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP and those which the failure to file or pay would not reasonably be
expected to have a Material Adverse Effect.
6.6 Insurance. The Company will, and will cause each Subsidiary to, maintain in
full force and effect insurance with responsible and reputable insurance
companies or associations in such amounts, on such terms and covering such
risks, including fire and other risks insured against by extended coverage, as
is usually carried by companies engaged in similar businesses and owning similar
properties similarly situated and maintain in full force and effect public
liability insurance, insurance against claims for personal injury or death or
property damage occurring in connection with any of its activities or any of any
properties owned, occupied or controlled by it, in such amount as it shall
reasonably deem necessary, and maintain such other insurance as may be required
by law or as may be requested by the Administrative Agent, provided that it is
acknowledged that the Company and its Subsidiaries may continue to self insure
in connection with health insurance and workers compensation consistent with
their past practices.

 

59



--------------------------------------------------------------------------------



 



6.7 Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject except for such noncompliance as
would not reasonably be expected to have a Material Adverse Effect.
6.8 Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things reasonably necessary to maintain, preserve, protect and keep
its material Property in good repair, working order and condition (ordinary wear
and tear excepted), and make all reasonably necessary and proper repairs,
renewals and replacements.
6.9 Inspection. The Company will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders, directly or by their respective
representatives and agents, to inspect (at no cost to any Borrower and subject
to confidentiality requirements of Section 10.11) any of the Property, corporate
books and financial records of the Company and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Company
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be advised as to the same by, their
respective officers upon reasonable prior notice at such reasonable times and
intervals as the Administrative Agent or any Lender, as the case may be, may
designate.
6.10 Indebtedness. The Company will not, nor will it permit any Subsidiary to,
create, incur or suffer to exist any Indebtedness (including without limitation
Contingent Obligations), except:

  (i)  
The Loans, the Facility Letters of Credit and the other Obligations.
    (ii)  
Indebtedness of the Company or any Domestic Subsidiary which is a Guarantor
owing to the Company or any of its Subsidiaries and Indebtedness of any Foreign
Subsidiary consisting of loans or advances permitted by Section 6.13(vii).
    (iii)  
Contingent Obligations with respect to the endorsement of instruments for
deposit or collection in the ordinary course of business.
    (iv)  
Indebtedness of the Borrowers under Rate Hedging Agreements.
    (v)  
The Senior Notes in an aggregate principal amount not to exceed $100,000,000, as
reduced from time to time.
    (vi)  
Existing Indebtedness described on Schedule 6.10, but no increase in the amount
thereof as reduced from time to time.
    (vii)  
Any refunding or refinancing of any Indebtedness referred to in clauses
(ii) through (vi) above, provided that any such refunding or refinancing of such
Indebtedness does not increase the principal amount thereof, shorten the
maturities thereof or make any of the other terms or provisions thereof
materially more onerous on the Company or any of its Subsidiaries.
    (viii)  
Indebtedness pursuant to Permitted Securitization Transactions provided that the
aggregate outstanding amount sold or financed under all Permitted Securitization
Transactions shall not exceed $50,000,000.

 

60



--------------------------------------------------------------------------------



 



  (ix)  
Other Indebtedness; provided that (a) at the time of the creation, incurrence or
assumption of such other Indebtedness and after giving effect thereto, no
Default or Unmatured Default exists, and (b) the aggregate outstanding principal
amount of all such other Indebtedness of the Company and its Subsidiaries does
not exceed an amount equal to the greater of $50,000,000 or 10% of the
Consolidated Total Assets at the time of the creation, incurrence or assumption
of such other Indebtedness and after giving effect thereto, provided that, of
the amount of such other Indebtedness permitted by this clause (b), not more
than $15,000,000 in aggregate principal amount may be owing by Subsidiaries that
are not Guarantors.

6.11 Merger. The Company will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, except that (i) a Subsidiary may
merge into the Company or a Wholly-Owned Subsidiary, (ii) if any such merger
involves the Company, the Company shall be the surviving corporation, and
(iii) if any such merger involves the Company, the Consolidated Adjusted Net
Worth immediately after the merger would be equal to or greater than the
Consolidated Adjusted Net Worth immediately preceding such merger.
6.12 Sale of Assets. The Company will not, nor will it permit any Subsidiary to,
lease, sell or otherwise dispose of its Property, to any other Person (other
than the Company or any Guarantor), except:
(i) Sales of inventory in the ordinary course of business.
(ii) Sales or other dispositions in the ordinary course of business of fixed
assets for the purpose of replacing such fixed assets, provided that such fixed
assets are replaced within 180 days of such sale or other disposition with other
fixed assets which have a fair market value not materially less than the fixed
assets sold or otherwise disposed of.
(iii) Any sale or other transfer of an interest in accounts or notes receivable
to a Securitization Entity pursuant to a Permitted Securitization Transaction
allowed by the terms of this Agreement.
(iv) Other leases, sales (including sale leasebacks) or other dispositions of
its Property that, together with all other Property of the Company and its
Subsidiaries previously leased, sold or disposed of (other than as provided in
clauses (i) through (v) above) as permitted by this Section during the
twelve-month period ending with the month prior to the month in which any such
lease, sale or other disposition occurs, do not constitute a Substantial Portion
of the Property of the Company and its Subsidiaries.
Notwithstanding anything in this Section 6.12 to the contrary, (a) no such
leases, sales or other dispositions of property may be made (other than pursuant
to clause (i) above) if any Default or Unmatured Default has occurred and is
continuing, and (b) all leases, sales and other dispositions of Property at any
time shall be for not less than the fair market value of such Property as
determined in good faith by the Company. Additionally, notwithstanding anything
in this Section 6.12 to the contrary, (x) any Foreign Subsidiary may transfer
any or all of its assets to the Company, a Guarantor or a Foreign Subsidiary
Borrower, provided that a Foreign Subsidiary Borrower that has any Obligations
outstanding may not so transfer its assets to a Foreign Subsidiary Borrower
unless the transferee of such assets assumes all such Obligations in a manner
acceptable to the Administrative Agent, and (y) any Subsidiary may transfer any
or all of its assets to the Company or a Guarantor.

 

61



--------------------------------------------------------------------------------



 



6.13 Investments and Acquisitions. The Company will not, nor will it permit any
Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries which
are not Wholly-Owned Subsidiaries), or commitments therefor, or to create any
Subsidiary or to become or remain a partner in any partnership or joint venture,
or make any Acquisition of any Person, except:
(i) the Company or any of its Subsidiaries may invest in cash and Cash
Equivalents.
(ii) the Company and its Subsidiaries may acquire and hold receivables owing to
them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms.
(iii) loans and advances to employees for business-related travel expenses,
moving expenses and other similar expenses, in each case incurred in the
ordinary course of business and consistent with past practices.
(iv) Existing Investments in Subsidiaries and other Investments in existence on
the Effective Date and described in Schedule 6.13 hereto.
(v) Loans and advances by the Company or any of its Subsidiaries to the Company
or to any Guarantor.
(vi) Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions.
(vii) Loans and advances by Foreign Subsidiary Borrowers to Foreign
Subsidiaries, provided that such loans and advances are evidenced by
documentation, and are on terms, reasonably acceptable to the Administrative
Agent.
(viii) Other Investments and Acquisitions in any consecutive twelve month
period, provided that no Default or Unmatured Default exists or would be caused
thereby and, if the Leverage Ratio before and after giving effect to such
Investment or Acquisition (on a pro forma basis acceptable to the Administrative
Agent) is equal to or greater than 2.75:1.0, the sum of (x) the aggregate amount
of such Investments, plus (y) the aggregate amount of consideration (including
without limitation all direct payments, all earnout and other deferred payments,
all Indebtedness and other obligations assumed or incurred and any other form of
consideration) paid or payable for such Acquisitions do not exceed in the
aggregate an amount equal to $75,000,000 for any consecutive twelve month
period.
Notwithstanding anything herein to the contrary, neither the Company nor any of
its Subsidiaries shall make any Investment or Acquisition unless (A) the target
of such Acquisition or Investment is in the same or similar line of business as
the Company, provided that up to $10,000,000 in the aggregate may be paid by the
Company or any of its Subsidiaries in connection with Acquisitions pursuant to
which the target is not in the same or similar line of business as the Company,
(B) the Board of Directors (or similar governing body) and the management of the
target of such Acquisition or Investment have approved such Acquisition and
(c) no Default or Unmatured Default would exist after giving effect to such
Acquisition or Investment on a pro forma basis acceptable to the Administrative
Agent.

 

62



--------------------------------------------------------------------------------



 



6.14 Liens. The Company will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Subsidiaries, except:
(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 90 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books.
(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.
(iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries.
(v) Liens existing on the Effective Date and described in Schedule 6.14 hereto,
but no increase in the amount secured thereby as reduced from time to time.
(vi) Liens in favor of the Company or any Lien granted by any Subsidiary in
favor of a Guarantor.
(vii) Liens in favor of the Administrative Agent, securing the Obligations,
granted pursuant to any Collateral Document.
(viii) Liens, whether pursuant to purchase money loans or Capitalized Leases,
and including those listed on Schedule 6.14, securing aggregate Indebtedness of
not more than $25,000,000, either (A) placed upon equipment or machinery used in
the ordinary course of business of the Company or any Subsidiary at the time of
(or within 20 days after) the acquisition thereof by the Company or any such
Subsidiary to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof, provided that the Lien encumbering the equipment or
machinery so acquired does not encumber any other assets of the Company or any
such Subsidiary; or (B) existing on property or other assets at the time
acquired by the Company or any Subsidiary or on assets of a Person at the time
such Person first becomes a Subsidiary of the Company, provided that (v) any
such Liens were not created at the time of or in contemplation of the
acquisition of such assets or Person by the Company or any of its Subsidiaries,
(w) in the case of any such acquisition of a Person, any such lien attaches only
to the property and assets of such Person, (x) in the case of any such
acquisition of property or assets by the Company or any Subsidiary, any such
Lien attaches only to the property and assets so acquired and not to any other
property or assets of the Company or any Subsidiary, (y) the Indebtedness
secured by any such Lien does not exceed 100% of the fair market value of the
property and assets to which such lien attaches, determined at the time of the
acquisition of such property or assets or the time at which such Person becomes
a Subsidiary of the Company (except in the circumstances described in this
clause (B) above to the extent such Liens constituted customary purchase money
liens at the time of incurrence and were entered into in the ordinary course of
business).

 

63



--------------------------------------------------------------------------------



 



(ix) Any extension, renewal or replacement (or successive extension, renewal, or
replacement) in whole or in part, of any Lien referred to in the foregoing
clauses (i) through (viii) inclusive; provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or a
part of the property which secured the Lien so extended, renewed or replaced
(plus improvements on such property).
(x) Liens on the Common Collateral securing the Obligations and Senior Note
Obligations on a pro rata basis (in accordance with the amount of the
Obligations and Senior Note Obligations) and subject to the Intercreditor
Agreement.
(xi) Liens (in addition to the Liens permitted above in this Section 6.14) on
assets of the Company and its Subsidiaries securing Indebtedness in an aggregate
principal amount not to exceed $15,000,000.
6.15 Affiliates. Except as described on Schedule 6.15, the Company will not, and
will not permit any Subsidiary to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms (taken as a whole) no
less favorable to the Company or such Subsidiary than the Company or such
Subsidiary would obtain in a comparable arms-length transaction.
6.16 Dividends. The Company will not, nor will it permit any Subsidiary to,
declare or pay any dividends or make any distributions on its Capital Stock
(other than dividends payable in its own Capital Stock which is common stock) or
redeem, repurchase or otherwise acquire or retire any of its Capital Stock at
any time outstanding, except that (a) any Subsidiary may declare and pay
dividends or make distributions to the Company or to a Wholly-Owned Subsidiary
and (b) the Company may declare or pay such other dividends or distributions on
its Capital Stock or may complete redemptions, repurchases or other acquisitions
or retirements of its Capital Stock, provided in all cases that no Default or
Unmatured Default exists or would be caused thereby.
6.17 Amendments of and Payments on Indebtedness. The Company will not, and will
not permit any Subsidiary to, make any amendment or modification to the
indenture, note or other agreement evidencing or governing any Indebtedness, or
directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Indebtedness, other than
prepayments by Foreign Subsidiaries of obligations owing by such Foreign
Subsidiaries to Borrowers or Guarantors.
6.18 Financial Contracts. The Company will not, and will not permit any
Subsidiary to, enter into any Financial Contract for purposes of financial
speculation.
6.19 Leverage Ratio. The Company will not permit its Leverage Ratio to exceed
3.25 to 1.0 as of the last day of any fiscal quarter of the Company.
6.20 Interest Coverage Ratio. The Company will not permit its Interest Coverage
Ratio to be less than 3.00 to 1.0 as of the last day of any fiscal quarter of
the Company.

 

64



--------------------------------------------------------------------------------



 



6.21 Negative Pledge Limitation. Except as set forth in the Senior Note
Documents, the Company will not, and will not permit any of its Subsidiaries to,
enter into any agreement with any Person other than the Lenders pursuant hereto
which prohibits or limits the ability of the Company or any Subsidiary to
create, incur, assume or suffer to exist any lien upon any of its assets,
rights, revenues or property, real, personal or mixed, tangible or intangible,
whether now owned or hereafter acquired.
6.22 Additional Covenants. If at any time a Borrower shall enter into or be a
party to any instrument or agreement with respect to any Indebtedness which in
the aggregate, together with any related Indebtedness, exceeds $5,000,000,
including all such instruments or agreements in existence as of the date hereof
and all such instruments or agreements entered into after the date hereof,
relating to or amending any terms or conditions applicable to any of such
Indebtedness which includes financing or similar covenants not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement, then such financial or
similar covenants are hereby incorporated by reference into this Agreement to
the same extent as if set forth fully herein, and no subsequent amendment,
waiver, termination or modification thereof shall affect any such financial or
similar covenants incorporated herein.
6.23. Capital Expenditures. The Company will not permit the consolidated capital
expenditures (exclusive of any amounts expended to close any Acquisition
permitted under this Agreement) of the Borrower and its Subsidiaries during any
one fiscal year to exceed the sum of (i) $40,000,000 plus (ii) commencing with
the fiscal year ending December 31, 2012, the amount by which such consolidated
capital expenditures for the previous fiscal year were less than $40,000,000.
ARTICLE VII
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
7.1 Any representation or warranty made, including without limitation those
deemed made pursuant to Section 4.2, by or on behalf of the Company or its
Subsidiaries to the Lenders or the Administrative Agent in any Loan Document, in
connection with any Loan or Facility Letter of Credit, or in any certificate or
information delivered in writing in connection with any Loan Document or in any
certificate or information delivered in writing in connection with any Loan
Document shall be false in any material respect on the date as of which made.
7.2 Nonpayment of principal of any Loan when due, or nonpayment of interest on
any Loan or of any facility fee within three Business Days after written notice
from the Administrative Agent that the same has become due, or nonpayment of any
other obligations under any of the Loan Documents within five days after written
notice from the Administrative Agent that the same has become due.
7.3 The breach by any Borrower of any of the terms or provisions in
Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16,
6.17, 6.18, 6.19 or 6.20.
7.4 The breach by any Borrower or Guarantor (other than a breach which
constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within 30 days after written notice from the Administrative Agent.

 

65



--------------------------------------------------------------------------------



 



7.5 Failure of the Company or any of its Subsidiaries to pay when due any
Indebtedness or Rate Hedging Obligations aggregating in excess of $5,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Company or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Company or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.
7.6 The Company or any of its Subsidiaries, shall (i) have an order for relief
entered with respect to it under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts or seeking similar relief under any law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency or
reorganization or relief of debtors or similar proceeding or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate, company or other action to authorize
or effect any of the foregoing actions set forth in this Section 7.6 or
(vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.
7.7 Without its application, approval or consent, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any of its
Subsidiaries or any Substantial Portion of their respective Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the Company
or any of its Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
7.8 Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Subsidiaries which, when taken together with all other Property of
the Company and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion and is
reasonably likely to have a Material Adverse Effect.
7.9 The Company or any of its Subsidiaries shall fail within 90 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $5,000,000 in aggregate amount for the Company and its Subsidiaries,
which is not stayed on appeal.
7.10 Any member of the Controlled Group shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Single Employer
Plan with Unfunded Liabilities in excess of $5,000,000 (a “Material Plan”) shall
be filed under Section 4041(c) of ERISA by any member of the Controlled Group,
any plan administrator or any combination of the foregoing; or PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which causes one or more members of the Controlled Group to incur a current
payment obligation in excess of $5,000,000 in aggregate amount for the
Controlled Group.

 

66



--------------------------------------------------------------------------------



 



7.11 The Company or any of its Subsidiaries shall be the subject of any
proceeding or investigation pertaining to the release by the Company or any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, or any violation of any applicable foreign,
federal, state or local environmental, health or safety law or regulation,
which, in either case, could reasonably be expected to have a Material Adverse
Effect.
7.12 The occurrence of any Change of Control.
7.13. The occurrence of any “default”, as defined in any Collateral Document, or
the breach of any of the terms or provisions of any Collateral Document, which
default or breach continues beyond any period of grace therein provided.
7.14. Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document.
7.15 Any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or assert the invalidity or unenforceability of
any Guaranty by any Guarantor, or any Guarantor shall fail to comply with any of
the terms or provisions of any Guaranty to which it is a party, or any Guarantor
denies that it has any further liability under any Guaranty to which it is a
party, or gives notice to such effect.
ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
8.1 Acceleration. (a) If any Default described in Section 7.6 or 7.7 occurs,
(i) the obligations of the Lenders to make Loans hereunder and the obligations
of the Issuers to issue Facility Letters of Credit shall automatically terminate
and the Obligations shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which the Borrowers
hereby expressly waive and without any election or action on the part of the
Administrative Agent or any Lender and (ii) each Borrower will be and become
thereby unconditionally obligated, without the need for demand or the necessity
of any act or evidence, to deliver to the Administrative Agent, at its address
specified pursuant to Article XIV, for deposit into the Letter of Credit
Collateral Account, an amount (the “Collateral Shortfall Amount”) equal to the
excess, if any, of
(A) 105% of the sum of the aggregate maximum amount remaining available to be
drawn under the Facility Letters of Credit requested by such Borrower (assuming
compliance with all conditions for drawing thereunder) issued by an Issuer and
outstanding as of such time, over
(B) the amount on deposit for such Borrower in the Letter of Credit Collateral
Account at such time that is free and clear of all rights and claims of third
parties (other than the Administrative Agent and the Lenders) and that has not
been applied by the Lenders against the Obligations of such Borrower.

 

67



--------------------------------------------------------------------------------



 



(b) If any Default occurs and is continuing (other than a Default described in
Section 7.6 or 7.7), (i) the Required Lenders may terminate or suspend the
obligations of the Lenders to make Loans and the obligation of the Issuers to
issue Facility Letters of Credit hereunder, or declare the Obligations to be due
and payable, or both, whereupon (if so declared) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrowers hereby expressly waive and (ii) the
Required Lenders may, upon notice delivered to the Borrowers with outstanding
Facility Letters of Credit and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on each such
Borrower to deliver (and each such Borrower will, forthwith upon demand by the
Required Lenders and without necessity of further act or evidence, be and become
thereby unconditionally obligated to deliver), to the Administrative Agent, at
its address specified pursuant to Article XIV, for deposit into the Letter of
Credit Collateral Account an amount equal to the Collateral Shortfall Amount
payable by such Borrower.
(c) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers with outstanding
Facility Letters of Credit to deliver (and each such Borrower will, forthwith
upon demand by the Administrative Agent and without necessity of further act or
evidence, be and become thereby unconditionally obligated to deliver), to the
Administrative Agent as additional funds to be deposited and held in the Letter
of Credit Collateral Account an amount equal to such Collateral Shortfall Amount
payable by such Borrower at such time.
(d) The Administrative Agent may at any time or from time to time after funds
are deposited in the Letter of Credit Collateral Account, apply such funds to
the payment of the Obligations of the relevant Borrowers and any other amounts
as shall from time to time have become due and payable by the relevant Borrowers
to the Lenders under the Loan Documents.
(e) Neither the Borrowers nor any Person claiming on behalf of or through the
Borrowers shall have any right to withdraw any of the funds held in the Letter
of Credit Collateral Account. After all of the Obligations have been
indefeasibly paid in full, any funds remaining in the Letter of Credit
Collateral Account shall be returned by the Administrative Agent to the
applicable Borrower(s) or paid to whoever may be legally entitled thereto at
such time.
(f) The Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Letter of Credit Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
Persons with respect to any such funds.

 

68



--------------------------------------------------------------------------------



 



8.2 Amendments.
8.2.1 Subject to the provisions of this Article VIII, the Required Lenders (or
the Administrative Agent with the consent in writing of the Required Lenders)
and the Borrowers may enter into agreements supplemental hereto for the purpose
of adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that no Lender’s Commitment may be
modified without such Lender’s written consent and, provided, further, that no
such supplemental agreement shall:
(a) Extend the final maturity of any Loan, Note or Reimbursement Obligation or
forgive all or any portion of the principal amount thereof, or reduce the rate
or extend the time of payment of interest or fees thereon without the consent of
each Lender directly affected thereby.
(b) Reduce the percentage specified in the definition of Required Lenders
without the consent of each Lender.
(c) Increase the Commitment of any Lender without the consent of such Lender
(d) Extend the Facility Termination Date without the consent of each Lender
directly affected thereby.
(e) Permit any Borrower to assign its rights under this Agreement without the
consent of each Lender directly affected thereby.
(f) Release all or substantially all of the Common Collateral without the
consent of each Lender.
(g) Release the Guaranty of the Company under Article IX hereof or release all
or substantially all of the other Guarantors without the consent of each Lender.
(h) Amend this Section 8.2.1 without the consent of each Lender.
Notwithstanding the foregoing or anything to the contrary in this Agreement,
(i) no modification or waiver of any provision of this Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent; (ii) no modification or waiver of any provision of this
Agreement relating to the Issuer shall be effective without the written consent
of the Issuer; (iii) no increase in the amount of any Non-Pro Rata
Sub-Commitment of any Non-Pro Rata Lender hereunder shall be effective without
the written consent of such Non-Pro Rata Lender; (iv) the Administrative Agent
may waive payment of the fee required under Section 13.3.2 without obtaining the
consent of any other party to this Agreement; (v) any Lender’s Commitment may be
increased or decreased (subject to clause (c) above) with the written consent of
such Lender, the Administrative Agent and the Company, any Lender may removed as
a Lender hereunder with the written consent of such Lender, the Administrative
Agent and the Company and any Person may added as a Lender hereunder with the
written consent of such Person, the Administrative Agent and the Company and
subject to the execution of such supplemental agreements and documents required
by the Administrative Agent; (vi) this Agreement and the Loan Documents may be
amended as described in Section 2.19; and (vii) the Administrative Agent may,
with the consent of the Company only, amend, modify or supplement this Agreement
or any of the other Loan Documents to cure any ambiguity, omission, mistake,
defect or inconsistency.
8.2.2 In addition to the above amendments, Schedule 1.1(c) may be amended as
follows:
(i) Schedule 1.1(c) will be automatically amended to add Subsidiaries of the
Company as additional Foreign Subsidiary Borrowers upon (A) execution and
delivery by the Company, any such Foreign Subsidiary Borrower and the
Administrative Agent, of a Joinder Agreement providing for any such Subsidiary
to become a Foreign Subsidiary Borrower, (B) delivery to the Administrative
Agent of (a) a Foreign Subsidiary Opinion in respect of such additional Foreign
Subsidiary Borrower and (b) such other documents with respect thereto as the
Administrative Agent shall reasonably request and (c) the written approval of
the Administrative Agent in its sole discretion.

 

69



--------------------------------------------------------------------------------



 



(ii) Schedule 1.1(c) will be automatically amended to remove any Subsidiary as a
Foreign Subsidiary Borrower upon (A) written notice by the Company to the
Administrative Agent to such effect and (B) repayment in full of all outstanding
Loans and all other obligations pursuant to any Loan Document of such Foreign
Subsidiary Borrower.
8.2.3 In addition to above amendments, Schedule 1.1(a) may be amended by the
Administrative Agent to alter the Non-Pro Rata Sub-Commitments in accordance
with Section 2.1(d) or the Commitments in accordance with Section 2.19 or 8.2.1,
and shall be deemed automatically amended each time the Administrative Agent
sends a revised Schedule 1.1(a) to the Lenders and the Company pursuant to this
Agreement.
8.2.4 Notwithstanding anything herein to the contrary, (i) any Defaulting Lender
shall not be entitled to vote (whether to consent or to withhold its consent)
with respect to any amendment, modification, termination or waiver and, for
purposes of determining the Required Lenders and the Required Lenders, the
Commitments and the Credit Exposure of such Defaulting Lender shall be
disregarded, provided that any waiver, amendment or modification requiring the
consent of all Lenders or each Lender affected thereby which affects such
Defaulting Lender shall require the consent of such Defaulting Lender, and
(ii) the Administrative Agent shall have the ability, but not the obligation, to
replace any such Defaulting Lender with another lender or lenders.
8.3 Equalization of Credit Exposure. Upon the occurrence of a Default under
Section 7.2, 7.6 or 7.7, (i) each Advance denominated in an Agreed Foreign
Currency shall, automatically and with no further action required, be converted
into the U.S. Dollar Equivalent of such amount and on and after such date all
amounts accruing and owed to any Lender in respect of such Obligations shall
accrue and be payable in U.S. Dollars at the rates otherwise applicable
hereunder, and (ii) each Lender shall be deemed to have purchased, without
recourse or warranty, participation interests in the other Lender’s Advances
and/or take such other reasonable actions and make such other equitable
adjustments among the Lenders as reasonably agreed to by the Lenders, to ensure
that each Lender holds a portion (its “Equalized Share”) of the Aggregate Credit
Exposure determined based the ratio of such Lender’s Commitment to the Aggregate
Commitment (if the Commitments have been terminated, the amount of any
Commitment for the purposes of this Section 8.3 shall be deemed equal to the
amount of such Commitment immediately prior to its termination), it being the
intent of the Lenders that following such participations, equalization payments
and other actions in connection therewith, each Lender shall hold, whether
through participation or directly, a share of the Aggregate Credit Exposure
equal to its Equalized Share. The Lenders and the Administrative Agent agree to
promptly execute any further documents and make such payments, if any, among
themselves to accomplish such equalization. Notwithstanding the foregoing, any
New Term Loans, if any, shall be excluded from the Advances and Aggregate Credit
Exposure for purposes of the equalization under this Section 8.3, and it is the
intent of this Section 8.3 to equalize the Aggregate Credit Exposure among the
Lenders excluding any New Term Loans.
8.4 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrowers to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

 

70



--------------------------------------------------------------------------------



 



ARTICLE IX
GUARANTEE
9.1 Guarantee. (a) The Company hereby unconditionally and irrevocably guarantees
to the Administrative Agent and the Lenders and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Foreign Subsidiary Borrowers when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations owing by such Foreign
Subsidiary Borrowers.
(b) The Company further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which are paid or
incurred by the Administrative Agent, or any Lender in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Obligations and/or enforcing any rights with respect to, or
collecting against, the Company under this Section. This Section shall remain in
full force and effect until the Obligations are paid in full and the Commitments
are terminated, notwithstanding that from time to time prior thereto the
Borrowers may be free from any Obligations.
(c) No payment or payments made by any Borrower or any other Person or received
or collected by the Administrative Agent or any Lender from any Borrower or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Company hereunder which shall,
notwithstanding any such payment or payments, remain liable hereunder for the
Obligations until the Obligations are paid in full and the Commitments are
terminated.
(d) The Company agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability under this Section, it will notify the Administrative Agent and
such Lender in writing that such payment is made under this Section for such
purpose.
9.2 No Subrogation. Notwithstanding any payment or payments made by the Company
hereunder, or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrowers or against any collateral security or guarantee or right
of offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Company seek or be entitled to seek any contribution
or reimbursement from the Borrowers in respect of payments made by the Company
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrowers on account of the Obligations are paid in full and the
Commitments are terminated. If any amount shall be paid to the Company on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by the Company in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Company, and shall, forthwith upon receipt by the Company, be turned over to the
Administrative Agent in the exact form received by the Company (duly endorsed by
the Company to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as Administrative Agent
may determine. The provisions of this paragraph shall survive the termination of
this Agreement and the payment in full of the Obligations and the termination of
the Commitments.

 

71



--------------------------------------------------------------------------------



 



9.3 Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Company shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Company, and without notice to or further
assent by the Company, any demand for payment of any of the Obligations made by
the Administrative Agent or the Required Lenders may be rescinded by the
Administrative Agent or the Required Lenders, and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or the Required Lenders, and
any Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, in accordance with the provisions thereof as the Administrative Agent (or
the Required Lenders, as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Administrative Agent or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. None of the Administrative
Agent or any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Agreement or any property subject thereto. When making any demand hereunder
against the Company, the Administrative Agent or any Lender may, but shall be
under no obligation to, make a similar demand on any other Borrower or any other
guarantor, and any failure by the Administrative Agent or any Lender to make any
such demand or to collect any payments from any other Borrower or any such other
guarantor or any release of the Borrowers or such other guarantor shall not
relieve the Company of its obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any Lender against the Company. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
9.4 Guarantee Absolute and Unconditional. The Company waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Administrative Agent or any Lender upon
this Agreement or acceptance of this Agreement; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Agreement; and
all dealings among the Borrowers, on the one hand, and the Administrative Agent
and the Lenders, on the other, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Agreement. The Company waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Foreign Subsidiary Borrowers and the Company with
respect to the Obligations. This Article IX shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity, regularity or enforceability of this Agreement, any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance by any Borrower)
which may at any time be available to or be asserted by any Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Borrower) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrowers for the Obligations, or of the Company under this Section 9.4, in
bankruptcy or in any other instance (other than a defense of payment or
performance by the Borrowers). When pursuing its rights and remedies hereunder
against the Company, the Administrative Agent and any Lender may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
any Borrower or any other Person or against any collateral security or guarantee
for the Obligations or

 

72



--------------------------------------------------------------------------------



 



any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrowers or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrowers or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Company of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Company. This Article IX shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Company and its successors and assigns, and shall inure to the
benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Company under this Agreement shall have been satisfied by
payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of this Agreement the Borrowers may be free
from any Obligations.
9.5 Reinstatement. This Article IX shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
Trustee or similar officer for, any Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
9.6 Payments. The Company hereby agrees that all payments required to be made by
it hereunder will be made to the Administrative Agent without set-off or
counterclaim in accordance with the terms of the Obligations, including, without
limitation, in the currency in which payment is due.
ARTICLE X
GENERAL PROVISIONS
10.1 Survival of Representations. All representations and warranties of the
Borrowers Lenders, and Issuers contained in this Agreement shall survive
delivery of the Loan Documents and the making of the Loans herein contemplated.
10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to a
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
10.3 Taxes. Any taxes (excluding income taxes and franchise taxes (imposed in
lieu of income taxes), imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document)) or other similar
assessments or charges made by any governmental or revenue authority in respect
of the Loan Documents shall be paid by the Company, together with interest and
penalties, if any.
10.4 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

73



--------------------------------------------------------------------------------



 



10.5 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than any fee letters among any Borrowers and either of the Administrative
Agent or Arranger and any other agreements of any of the Borrowers with the
Administrative Agent which survive the execution of the Loan Documents.
10.6 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.
10.7 Expenses; Indemnification. (i) The Borrowers shall reimburse the
Administrative Agent and the Arranger for any reasonable costs, internal charges
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration (including, without limitation, preparation of the reports
described below) of the Loan Documents. The Borrowers also agree to reimburse
the Administrative Agent, the Arranger and the Lenders for any reasonable costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Administrative Agent, the Arranger
and the Lenders, which attorneys may be employees of the Administrative Agent,
the Arranger or the Lenders) paid or incurred by the Administrative Agent, the
Arranger or any Lender in connection with the collection and enforcement of the
Loan Documents. The Borrowers acknowledge and agree that from time to time the
Administrative Agent may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to any Borrower’s and Guarantors’
assets for internal use by the Administrative Agent from information furnished
to it by or on behalf of the Borrowers, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement; provided that, if
any Lender requests copies of any future similar Reports which the
Administrative Agent has prepared, then the Administrative Agent will provide
such reports to such Lender provided that such Lender has executed an indemnity
agreement acceptable to the Administrative Agent. The Borrowers further
acknowledge and agree that the Administrative Agent or any of its agents or
representatives may conduct comprehensive field audits of its books, records,
properties and assets and of the books, records properties and assets of each
Subsidiary of the Company, including without limitation all Collateral subject
to the Collateral Documents, at the Borrowers’ expense, provided that prior to
the occurrence of a Default no more than one such comprehensive field audits
shall be conducted in any fiscal year.
(ii) The Borrowers hereby further agree to indemnify the Administrative Agent,
the Arranger and each Lender, and their respective directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent, the Arranger or
any Lender is a party thereto) which any of them may pay or incur at any time
arising out of or relating to this Agreement, the other Loan Documents, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Facility Letters of Credit
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrowers under this Section 10.7 shall
survive the termination of this Agreement.

 

74



--------------------------------------------------------------------------------



 



10.8 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
10.09 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
10.10 Nonliability of Lenders. The relationship between the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Administrative Agent nor any
Lender undertakes any responsibility to any Borrower to review or inform any
Borrower of any matter in connection with any phase of such Borrower’s business
or operations. Each Borrower agrees that neither the Administrative Agent nor
any Lender shall have liability to any Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by any Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined by a court of
competent jurisdiction in a final and non-appealable order that such losses
resulted from the gross negligence or willful misconduct of, or violation of
applicable laws or any of the Loan Documents by, the party from which recovery
is sought. Neither the Administrative Agent nor any Lender shall have any
liability with respect to, and each Borrower hereby waives, releases and agrees
not to sue for, any special, indirect or consequential damages suffered by the
Borrowers in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.
10.11 Confidentiality. (a) Each Lender agrees to hold any confidential
information which it may receive from any Borrower pursuant to this Agreement in
confidence, and will not disclose or use for any purpose other than its credit
evaluation under this Agreement such confidential information, except for
disclosure: (i) to any Transferee or prospective Transferee to the extent
provided in Section 13.4; (ii) to legal counsel, accountants and other
professional advisors to that Lender to the extent necessary to advise that
Lender concerning its rights or obligations in respect of this Agreement;
provided that such professional advisor agrees to hold any confidential
information which it may receive in confidence and not to disclose or use such
confidential information for any purpose other than advising that Lender with
respect to its rights and obligations under this Agreement; (iii) to regulatory
officials to the extent required by applicable law, rule, regulations, order,
policy or directive (whether or not any such policy or directive has the force
of law); and (iv) pursuant to any order of any court, arbitrator or Governmental
Authority of competent jurisdiction (or as otherwise required by law); provided,
however, that the Lender (or other Person given confidential information by such
Lender) shall provide the Company with prompt notice of any such required
disclosure so that the Company may seek a protective order or other appropriate
remedy, and in the event that such protective order or other remedy is not
obtained, such Lender (or such other Person) will furnish only that portion of
the confidential information which is legally required. Without limiting
Section 10.5, the Borrowers agrees that the terms of this Section 10.11 shall
set forth the entire agreement between the Borrowers and each Lender (including
the Administrative Agent) with respect to any confidential information
previously or hereafter received by such Lender in connection with this
Agreement, and this Section 10.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information. Notwithstanding anything herein to the contrary,
confidential information shall not include, and each party to any of the Loan
Documents and their respective Affiliates (and the respective partners,
directors, officers,

 

75



--------------------------------------------------------------------------------



 



employees, advisors, representatives and other agents of each of the foregoing
and their Affiliates) may disclose to any and all Persons, without limitation of
any kind, (i) any information with respect to the U.S. federal and state income
tax treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding such tax treatment, which facts shall not include for
this purpose the names of the parties or any other Person named herein, or
information that would permit identification of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts, and (ii) all
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or facts that are provided to any of the Persons referred to
above, and it is hereby confirmed that each of the Persons referred to above has
been authorized to make such disclosures since the commencement of discussions
regarding the transactions contemplated hereby.
(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.11(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
10.12 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Loans provided for herein.
10.13. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for a
Borrower: When a Borrower opens an account, if a Borrower is an individual,
Administrative Agent and the Lenders will ask for such Borrower’s name,
residential address, tax identification number, date of birth, and other
information that will allow Administrative Agent and the Lenders to identify
such Borrower, and, if such Borrower is not an individual, Administrative Agent
and the Lenders will ask for such Borrower’s name, tax identification number,
business address, and other information that will allow Administrative Agent and
the Lenders to identify such Borrower. Administrative Agent and the Lenders may
also ask, if a Borrower is an individual, to see such Borrower’s driver’s
license or other identifying documents, and, if a Borrower is not an individual,
to see such Borrower’s legal organizational documents or other identifying
documents.

 

76



--------------------------------------------------------------------------------



 



ARTICLE XI
THE ADMINISTRATIVE AGENT
Each of the Lenders and each of the Issuers hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 8.2), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
to the Lenders for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 8.2) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

77



--------------------------------------------------------------------------------



 



The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents (which include
without limitation any of the Administrative Agent’s Affiliates) appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs and other provisions of this Article VIII shall apply to any such
sub-agents (which include without limitation any of the Administrative Agent’s
Affiliates) and to the Related Parties of the Administrative Agent and any such
sub-agent mutatis mutandis, and shall apply to their respective activities in
connection with the administration and syndication of the credit facilities
provided for herein as well as activities as Administrative Agent. Without
limiting the foregoing, the Administrative Agent designates JPMCB Canada to
perform its duties and exercise its rights and powers with respect to Loans and
Borrowings made to any Canadian Borrower and as a party to this Agreement, and
as an Issuing Bank with respect to Letters of Credit issued for the account of
any Canadian Borrower, and the Administrative Agent designates London
Administrative Office to perform its duties and exercise its rights and powers
with respect to Loans and Borrowings made to any Foreign Subsidiary Borrower
(other than the Canadian Borrower), and as an Issuing Bank with respect to
Letters of Credit issued for the account of any Foreign Subsidiary Borrower
(other than the Canadian Borrower). The Administrative Agent may from time to
time change any such designations and add any Affiliates of the Administrative
Agent as parties hereto for purposes of performing the duties and exercise the
rights and powers of the Administrative Agent hereunder with respect to Loans
and Borrowings denominated in Agreed Foreign Currencies.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuers and the Company. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuers, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between such Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.3 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

78



--------------------------------------------------------------------------------



 



None of the Lenders identified in this Agreement as a Syndication Agent,
Documentation Agent, Joint Arranger or Joint Bookrunner shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the relevant Lenders in their respective capacities as a Syndication Agent,
Documentation Agent, Joint Arranger or Bookrunner (sole or joint), as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
Except with respect to the exercise of setoff rights of any Lender, the proceeds
of which are applied in accordance with this Agreement, each Lender agrees that
it will not take any action, nor institute any actions or proceedings, against
any Borrower or Guarantor or with respect to any Loan Document, without the
prior written consent of the Required Lenders or, as may be provided in this
Agreement or the other Loan Documents, with the consent of the Administrative
Agent.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
The Administrative Agent is hereby authorized on behalf of all the Lenders,
without the necessity of any further consent from any Lender, from time to time,
to take any action with respect to the Collateral or the Collateral Documents
which may be necessary (i) to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Collateral
Documents; (ii) to release portions of the Collateral from the security
interests and liens imposed by the Collateral Documents in connection with any
dispositions of such portions of the Collateral permitted by this Agreement; and
(iii) to take all action contemplated by the Collateral Documents. In the event
that the Company desires to sell or otherwise dispose of any assets and such
sale or disposition is permitted by this Agreement, the Administrative Agent
shall release such portions of the Collateral from the security interests and
liens imposed by the Collateral Documents, release any Guarantor from its
Guaranty if such Guarantor is being sold and release any Foreign Subsidiary
Borrower from its obligations under any Loan Documents if such Foreign
Subsidiary Borrower is being sold (and including, without limitation, the
release any pledge of any Capital Stock of such Foreign Subsidiary Borrower), in
each case as may be specified by the Company in order for the Company or its
Subsidiaries to consummate such proposed sale or disposition. For purposes of
the preceding sentence, the Administrative Agent shall be entitled to
conclusively assume that any such sale or disposition is permitted by this
Agreement if (i) it receives a written certificate from the Company stating that
such sale or disposition is permitted by this Agreement at least five Business
Days prior to such sale or disposition and (ii) it has distributed such
certificate to the Lenders at least four Business Days prior to such sale or
disposition and has not received a written notice entitled “Objection to
Disposition” from any Lender objecting to such sale or disposition (any stating
the reasons for such objection) at one Business Day prior to the date of such
proposed sale or disposition. The Lenders hereby empower and authorize the
Administrative Agent to execute and deliver to the Borrowers on their behalf the
Collateral Documents and all related financing statements and any financing
statements, agreements, documents or instructions as shall be necessary or
appropriate to effect the purposes of the Collateral Documents. The Lenders
hereby empower and authorize the Administrative Agent to execute and deliver to
the Borrowers or Guarantors on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases of
Collateral which shall be permitted by the terms hereof or of any other Loan
Document or which shall otherwise have been approved by the Required Lenders in
writing.

 

79



--------------------------------------------------------------------------------



 



ARTICLE XII
SETOFF; ADJUSTMENTS AMONG LENDERS
12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender to or for the credit or account of any Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender by such
Borrower.
12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Obligations owing from a Borrower (other than
payments received pursuant to Section 3.1, 3.2, 3.4, 3.6 or 10.7) in a greater
proportion than that received by any other Lender on its Obligations owing from
such Borrower, such Lender agrees, promptly upon demand, to purchase a portion
of the Advances to such Borrower held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Advances to such
Borrower. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
Aggregate Credit Exposure (in accordance with the formula set forth in the next
sentence). In addition to the equalization accomplished by the first two
sentences of this Section 12.2, if any Lender receives the proceeds of any
Collateral upon and during the continuance of any Default, including without
limitation in connection with any enforcement of remedies hereunder, in a
greater proportion (based on the ratio of such Lender’s Aggregate Credit
Exposure (as calculated in U.S. Dollars based on the U.S. Dollar Equivalent of
such amount on the date of acceleration of the Obligations pursuant to
Section 8.1) to the sum of the Aggregate Credit Exposure of all Lenders (as
calculated in U.S. Dollars based on the U.S. Dollar Equivalent of such amount on
the date of acceleration of the Obligations pursuant to Section 8.1)) than that
received by any other Lender, such Lender and all other Lenders agree to
purchase participation interests in other Lenders’ Aggregate Credit Exposure
and/or take such other reasonable actions and make such other equitable
adjustments among the Lenders as reasonably agreed to by the Lenders, to ensure
that each Lender receives its proportionate share (based on its U.S. Dollar
Equivalent share of the Aggregate Credit Exposure of all Lenders) of all such
proceeds of Collateral. In case any such payment is disturbed by legal process,
or otherwise, appropriate further adjustments shall be made.
ARTICLE XIII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
13.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (i) the Borrowers shall
not have the right to assign their rights or obligations under the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 13.3. Notwithstanding clause (ii) of this Section, any Lender may at any
time, without the consent of the Borrowers or the Administrative Agent, assign
all or any portion of its rights under this Agreement, and the Loan Documents to
a Federal Reserve Bank; provided, however, that no such assignment to a Federal
Reserve Bank shall release the transferor Lender from its obligations hereunder.
The Administrative Agent may treat the payee of any Loan Document as the owner
thereof for all purposes hereof unless and until such payee complies with
Section 13.3 in the case of an assignment thereof or, in the case of any other
transfer, a written notice of the transfer is filed with the Administrative
Agent. Any assignee or transferee of any of the Advances or a Note agrees by
acceptance thereof to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of any of
the Advances or a holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

80



--------------------------------------------------------------------------------



 



13.2 Participations.
13.2.1 Permitted Participants; Effect. Subject to Section 13.4, any Lender may,
in the ordinary course of its business and in accordance with applicable law, at
any time sell to one or more banks or other entities (“Participants”)
participating interests in any Obligations owing to such Lender, any Note held
by such Lender, any Commitment of such Lender or any other interest of such
Lender under the Loan Documents. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of any such Obligations or Note for all
purposes under the Loan Documents, all amounts payable by the Borrowers under
this Agreement shall be determined as if such Lender had not sold such
participating interests (including without limitation payments with respect to
Non-Excluded Taxes), and the Borrowers and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
13.2.2 Voting Rights. Except in the case of a participation to an Affiliate of
such Lender, each Lender shall retain the sole right to approve, without the
consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Obligations or Commitment in which such Participant has an
interest which would require the consent of all Lenders under Section 8.2.1.
13.2.3 Benefit of Setoff. The Borrowers agree that each Participant shall be
deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.
13.3 Assignments.
13.3.1 Permitted Assignments. Subject to Section 13.4, any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time assign to one or more banks, finance companies, insurance companies or
other financial institutions or funds that are engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
or any other entity (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit G hereto (an “Assignment”) or in such other form as may be agreed to by
the parties thereto. The consent of the Administrative Agent, any Issuer and the
Company shall be required prior to an assignment becoming effective, provided
that the consent of the Company shall not be unreasonably withheld or delayed
and shall not be required upon and during the continuance of any Default or if
such assignment is to another Lender or to an Affiliate of a Lender or an
Approved Fund. No such assignment may be made to a manufacturing company or any
of its Affiliates which is a direct competitor of the Company, unless a Default
has occurred under Section 7.6. The Purchaser, if it shall not be a Lender,
shall deliver to the Administrative Agent an

 

81



--------------------------------------------------------------------------------



 



administrative questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its related parties or its
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws. Each such assignment shall be in an
amount not less than $5,000,000 and a multiple of $1,000,000, provided that,
except in the case of the assignment of the entire Commitment, the remaining
Commitment of such assigning Lender shall not be less than $5,000,000, unless
each of the Company and the Administrative Agent otherwise consent. Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
13.3.2 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment, together with any consents required by Section 13.3.1, and
(ii) payment of a $3,500 fee to the Administrative Agent for processing such
assignment (provided that such fee shall not be required if such assignment is
to an existing Lender or an Affiliate thereof), and such assignment shall become
effective on the effective date specified in such Assignment. The Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Loans under the
applicable assignment agreement are “plan assets” as defined under ERISA and
that the rights and interests of the Purchaser in and under the Loan Documents
will not be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Company, the Lenders or the Administrative Agent shall be required to
release the transferor Lender with respect to the percentage of the Aggregate
Commitments and Advances assigned to such Purchaser. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 13.3.2, the transferor
Lender, the Administrative Agent and the Company shall make appropriate
arrangements so that replacement Notes, if applicable, are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment. Upon the
request of the Administrative Agent and such Purchaser, the Borrowers will take
or cause to be taken such other action, if any, as may be required by applicable
law to effect such assignment.
13.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, provided
that each Transferee and prospective Transferee agrees to be bound by Section
10.11.
13.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof (in the case of a Transferee which is a
Lender to the Company), or of the jurisdiction in which a Foreign Subsidiary
Borrower is located (in the case of a Transferee which is a Lender to such
Foreign Subsidiary Borrower), the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.6.

 

82



--------------------------------------------------------------------------------



 



ARTICLE XIV
NOTICES
14.1. Notices; Effectiveness; Electronic Communication
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i) if to a Borrower, at its address or telecopier number set forth on the
signature page hereof;
(ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof;
(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
may be delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

83



--------------------------------------------------------------------------------



 



ARTICLE XV
COUNTERPARTS
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent
and the Lenders.
ARTICLE XVI
CHOICE OF LAW, CONSENT TO JURISDICTION,
WAIVER OF JURY TRIAL, JUDGMENT CURRENCY
16.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.
16.2 WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
16.3 Submission To Jurisdiction; Waivers. (a) Each Borrower hereby irrevocably
and unconditionally:
(i) submits for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court, and each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law,
provided that nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuer or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement against any Borrower or its
properties in the courts of any jurisdiction;
(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company or such
Foreign Subsidiary Borrower, as the case may be, at the address specified in
Section 14.1, or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

84



--------------------------------------------------------------------------------



 



(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.
(b) Each Foreign Subsidiary Borrower hereby irrevocably appoints the Company as
its agent for service of process in any proceeding referred to in
Section 16.3(a)(i) and agrees that service of process in any such proceeding may
be made by mailing or delivering a copy thereof to it care of Company at its
address for notices set forth in Section 14.1.
16.4 Acknowledgments. Each Borrower hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
(b) none of the Administrative Agent or any Lender has any fiduciary
relationship with or duty to such Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on the one hand, and the Borrowers, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.
16.5 Power of Attorney. Each Foreign Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Foreign Subsidiary Borrower hereby explicitly
acknowledges that the Administrative Agent and each Lender have executed and
delivered this Agreement and each other Loan Document to which it is a party,
and has performed its obligations under this Agreement and each other Loan
Document to which it is a party, in reliance upon the irrevocable grant of such
power of attorney pursuant to this subsection. The power of attorney granted by
each Foreign Subsidiary Borrower hereunder is coupled with an interest.
16.6 Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
under applicable law that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency in the city in which it
normally conducts its foreign exchange operation for the first currency on the
Business Day preceding the day on which final judgment is given.
(b) The obligation of each Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Applicable
Agreed Currency”), be discharged only to the extent that on the Business Day
following receipt by such Lender of any sum adjudged to be so due in the
Judgment Currency such Lender may in accordance with normal banking procedures
purchase the Applicable Agreed Currency with the Judgment Currency; if the
amount of Applicable Agreed Currency so purchased is less than the sum
originally due to such Lender in the Applicable Agreed Currency, such Borrower
agrees notwithstanding any such judgment to indemnify such Lender against such
loss, and if the amount of the Applicable Agreed Currency so purchased exceeds
the sum originally due to any Lender, such Lender agrees to remit to such
Borrower such excess.

 

85



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

                  MYERS INDUSTRIES, INC
 
           
 
  By:   /s/ Donald A. Merril
 
        Print Name:   Donald A. Merril         Title:   Senior Vice President,
Chief Financial Officer
and Corporate Secretary
 
                Address for notices:
1293 South Main Street
Akron, Ohio 44307
Attention: Donald A. Merril, Senior Vice President, Chief Financial Officer and
Corporate Secretary
Telecopy No. 330-761-6156
Telephone: 330-761-6303
e-mail: dmerril@myersind.com
 
                Foreign Subsidiary Borrowers:
 
                MYE CANADA OPERATIONS INC.
 
           
 
  By:   /s/ Donald A. Merril
 
        Print Name:   Donald A. Merril         Title:   Vice President and Chief
Financial Officer
 
                Address for notices:
1293 South Main Street
Akron, Ohio 44307
Attention: Donald A. Merril, Senior Vice President, Chief Financial Officer and
Corporate Secretary
Telecopy No. 330-761-6156
Telephone: 330-761-6303
e-mail: dmerril@myersind.com

 

86



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
 
           
 
  By:   /s/ Dana J. Moran
 
            Print Name:   Dana J. Moran         Title:   Vice President
 
                JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, TORONTO BRANCH, as the
Affiliate designated by JPMorgan Chase Bank,
National Association to make Pro Rata Foreign
Currency Loans to the Canadian Borrowers on its behalf
 
           
 
  By:   /s/ Dana J. Moran
 
        Print Name:   Dana J. Moran         Title:   Vice President
 
                Address for notices:
10 S. Dearborn, 7th Floor
Chicago, Illinois 60601
Attention: Sabana Johnson
Telecopy No. 888-292-9533
Telephone: 312-385-7102
e-mail: jpm.agency.servicing.4@jpmchase.com
 
                For matters relating to the Eurocurrency
Payment Office of the Administrative Agent
(excluding Advances to the Canadian Borrower):
J.P. Morgan Europe Limited
Loans Agency
125 London Wall, London EC2Y 5AJ
Attention: Agency Services Group
Telecopy No. +44 20 7777 2360
Telephone: +44 20 7777 2352
 
                For matters relating to Advances to the Canadian Borrower:
JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street, Floor 18, Toronto, ON M5J 2J2
Telephone: 416-981-9200
Telecopy: 416-981- 2375

 

87



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a Syndication Agent and as a
Lender
 
           
 
  By:   /s/ Brian P. Fox
 
        Print Name:   Brian P. Fox         Title:   Vice President
 
                RBS CITIZENS, N.A., as a Documentation Agent and as a Lender
 
           
 
  By:   /s/ Joshua Botnick
 
        Print Name:   Joshua Botnick         Title:   Vice President
 
                U.S. BANK NATIONAL ASSOCIATION, as a Documentation Agent and as
a Lender
 
           
 
  By:   /s/ Elizabeth Eaton
 
        Print Name:   Elizabeth Eaton         Title:   Vice President
 
                PNC BANK, N.A.
 
           
 
  By:   /s/ Valerie A. Geiger
 
        Print Name:   Valerie A. Geiger         Title:   Senior Vice President
 
                PNC BANK CANADA BRANCH, as the Affiliate designated by PNC Bank,
N.A. to make Pro Rata Foreign Currency Loans to the Canadian Borrowers on its
behalf
 
           
 
  By:   /s/ Mike Danby
 
        Print Name:   Mike Danby         Title:   Assistant Vice President

 

88



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK
 
           
 
  By:   /s/ Roy C. Lanctot
 
        Print Name:   Roy C. Lanctot         Title:   Vice President
 
                FIRST MERIT BANK, N.A.
 
           
 
  By:   /s/ Robert G. Morlan
 
        Print Name:   Robert G. Morlan         Title:   Senior Vice President

 

89



--------------------------------------------------------------------------------



 



EXHIBIT A
PRICING SCHEDULE
The Applicable Margin for Eurodollar Loans and Eurocurrency Loans, the Facility
Fee payable pursuant to Section 2.5 and the Letter of Credit Fee payable
pursuant to Section 2.15.6 shall, subject to the last sentence of this
Exhibit A, be determined in accordance with the grid set forth below based on
the Company’s Leverage Ratio in effect from time to time.
Grid (in basis points)
Pricing Matrix (in basis points)

                          Applicable                 Eurodollar/Eurocurrency    
        Leverage   Margin for Loans and Letter         Level   Ratio   of Credit
Fees   Floating Rate Margin   Facility Fee
I
  ³ 3.00:1.0   175.0 b.p.   75.0 b.p.   50.0 b.p.
 
               
II
  ³ 2.50:1.0 but <3.00:1.0   150.0 b.p   50.0 b.p.   50.0 b.p.
 
               
III
  ³ 2.00:1.0 but < 2.50:1.0   130.0 b.p.   30.0 b.p.   45.0 b.p.
 
               
IV
  ³ 1.50:1.0 but < 2.00:1.0   110.0 b.p.   10.0 b.p.   40.0 b.p.
 
               
V
  ³ 1.00:1.0 but < 1.50:1.0   90.0 b.p.   0.0 b.p.   35.0 b.p.
 
               
VI
  < 1.00:1.00   70.0 b.p.   0.0 b.p.   30.0 b.p.

The Applicable Margin, the Facility Fee and the Letter of Credit Fee shall be
adjusted (upward or downward), if necessary, 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Company and 105 days
after the end of each fiscal year of the Company, in each case based on the
Leverage Ratio as of the end of such fiscal quarter or fiscal year, as the case
may be. The pricing as of the Effective Date shall be as set forth in Level III.

 

90